

Señor Notario:
 
Mr. Notary,
     
Sírvase usted extender en su Registro de Escrituras Públicas una de
Retro-Arrendamiento Financiero, que celebran, de una parte:
 
Please enter in your Registry of Public Deeds, one of Leaseback, granted by:
     
BANCO INTERNACIONAL DEL PERÚ S.A.A.- INTERBANK con Registro Único de
Contribuyente No. 20100053455, con domicilio en Avenida Carlos Villarán No. 140,
Urbanización Santa Catalina, distrito de La Victoria, provincia y departamento
de Lima, debidamente representada por el señor [ ], identificado con Documento
Nacional de Identidad No. [  ] y por el señor Carlos Manuel Gómez de la Torre
Perochena, identificado con DNI No. 29616/885, según poderes que corren
inscritos en los Asientos [  ] y C00165 respectivamente de la partida registral
No. 11009129 del Registro de Personas Jurídicas de la Oficina Registral de Lima
y Callao, a la que en lo sucesivo se denominará la LOCADORA; y, de la otra
parte,
 
BANCO INTERNACIONAL DEL PERÚ S.A.A. - INTERBANK with Taxpayer Identification
Number 20100053455, domiciled at Avenida Carlos Villarán No. 140, Urbanización
Santa Catalina, district of La Victoria, province and department of Lima, duly
represented by  [•], identified with National Identity Card No. [•] and by
Carlos Manuel Gómez de la Torre Perochena, identified with National Identity
Card No. 29616/885, under power registered in file [  ] and C00165 respectively
of the Entry No. 11009129 of the Legal Entities Register of Lima and Callao
Public Records Office, hereinafter called the LESSOR; and,
     
PURE BIOFUELS DEL PERÚ S.A.C., con Registro Único de Contribuyente No.
20513251506, con domicilio en Avenida Canaval y Moreyra No. 380, oficina 402,
Distrito de San Isidro, Provincia y Departamento de Lima, debidamente
representada por el señor [•], identificado con Documento Nacional de Identidad
No. [•], según poder otorgado en Junta General de Accionistas de fecha 21 de
mayo de 2009 y que se encuentra en proceso de inscripción con el título No.
2009-[•], en el Registro de Personas Jurídicas de la Oficina Registral de Lima y
Callao, a la que en lo sucesivo se denominará la ARRENDATARIA, en los términos y
condiciones siguientes:
 
PURE BIOFUELS DEL PERÚ S.A.C., with Taxpayer Identification Number 20513251506,
domiciled at Canaval y Moreyra No. 380, office 402, District of San Isidro,
Province and Department of Lima, duly represented by Mr. [•], identified with
National Identity Card No. [•], under power registered in Entry [•] of the Legal
Entities Register of Lima and Callao Public Records Office, hereinafter called
the LESSEE, under the following terms and conditions:


 

--------------------------------------------------------------------------------

 


DEL MARCO NORMATIVO Y DE LAS DEFINICIONES EMPLEADAS
 
LEGAL FRAMEWORK AND DEFINITIONS USED
PRIMERA.-
 
FIRST.-
     
1.1      La LOCADORA es una empresa del Sistema Financiero regida por la Ley
General del Sistema Financiero, del Sistema de Seguros y AFP y orgánica de la
Superintendencia de Banca y Seguros, Ley No. 26702 y sus modificatorias,
reglamentarias y complementarias, autorizada a efectuar operaciones de
arrendamiento financiero y retro-arrendamiento financiero.
 
1.1      The LESSOR is a Financial System company governed by the General Law of
the Financial and Insurance System and Pension Fund Association and Organic Law
of the Superintendency of Banking and Insurance, Law No. 26702 and its
regulatory and complementary amendments, authorized to carry out leasing and
leaseback operations.
     
1.2      El presente Contrato se celebra al amparo del Decreto Legislativo No.
299, con las modificaciones que en su caso fueran dispuestas por la Ley No.
27394, el Decreto Legislativo No. 915 y la Ley No. 27804, del Decreto Supremo
No. 559-84-EFC y de las demás disposiciones legales aplicables a los contratos
de arrendamiento financiero (en adelante, las “Normas Aplicables”), y se rige,
en lo que no contravenga disposiciones imperativas de las Normas Aplicables, por
las normas contractuales contenidas en el presente instrumento.
 
1.2      This Agreement is executed under Legislative Decree No. 299, with
amendments provided, if applicable, by the Law No. 27394, Legislative Decree No.
915 and Law No. 27804 of the Supreme Decree No. 559-84-EFC and other statutory
provisions applicable to leasebacks (hereinafter the “Applicable Standards”),
while it does not contravene mandatory provisions of Applicable Standards, and
is governed by the contracting standards contained herein.
     
1.3      La ARRENDATARIA declara que toda la información y documentación
proporcionada por la misma para la ejecución del presente Contrato tiene
carácter de declaración jurada y, por tanto, será de aplicación lo establecido
por el artículo 179° de la Ley No. 26702.
 
1.3      The LESSEE declares that all information and documentation provided for
the execution hereof is in the nature of affidavit and, therefore, provisions
set forth in Article 179° of Law No. 26702 shall be applied.
     
1.4      Las partes acuerdan que las siguientes definiciones tendrán los
siguientes significados:
 
1.4      Both parties agree that the following definitions will have the
following meanings:


 

--------------------------------------------------------------------------------

 
 
a)      “Bienes”: Son  los Bienes muebles que se encuentran definidos,
identificados y descritos en el Anexo 4 del presente Contrato.
 
a)      “Property”: Personal Property defined, identified and described in
Appendix 4 hereof.
     
b)      “Cambio Material Adverso”: Es (i) el cambio significativo en la
condición económica, financiera, en las operaciones, en los negocios,
propiedades o proyectos de la ARRENDATARIA, que impida, afecte o pueda afectar
la capacidad de ésta para cumplir con sus obligaciones de pago del principal e
Intereses de las Cuotas o de cualquier otra obligación que se genere bajo este
contrato y/o los Documentos de Financiamiento, que hubiese sido causado por,
pero sin limitarse a, cualquier acto, hecho, circunstancia, evento ya sea propio
o de terceros, caso fortuito o fuerza mayor.
 
b)       Material Adverse Change: Refers to (i) the significant change in the
economic and financial position, operations, business, properties or projects of
the LESSEE, that avoid, affect or may affect its capacity to comply with its
payment obligations of capital and Interests of payments or any other obligation
generated under this agreement and/or the Financing Instruments, that had been
caused by, but without limiting to, any act, fact, circumstance, event, whether
own or from a third party, Act of God of force majeure.
     
c)      “Condiciones Precedentes”: Son las condiciones a las cuales se encuentra
sujeto el desembolso del Monto del Capital Financiado; las cuales se encuentran
detalladas en la Cláusula Quinta del Contrato.
 
c)       “Conditions Precedent”: Conditions which Financing Capital Outlay is
subject to; which are detailed in Fifth Clause of the Agreement.
     
d)      “Conocimiento”: Es, con respecto a la ARRENDATARIA el conocimiento que
haya adquirido el gerente general o el gerente financiero, el gerente legal o
quien ejerza similares o equivalentes funciones a tales funcionarios, aun cuando
ello fuese de manera temporal, de la ARRENDATARIA en base a su labor diligente
–ya sea directamente o a través de informes preparados por terceros- respecto de
la conducción, administración y manejo del negocio de la ARRENDATARIA, así como
de la situación de los bienes integrantes de su patrimonio y los Bienes.
 
d)       Knowledge: It is, regarding the LESEE, the knowledge acquired by
general manager or chief financial officer, general counsel or person exercising
similar or equivalent functions to such officers, even if it was on a temporary
basis, of the LESEE based on their diligent work –either directly or through
reports prepared by third parties- regarding the conduct, administration and
management of the business of the LESEE, and the situation of the goods
integrating its Property.


 

--------------------------------------------------------------------------------

 
 
e)      “Contrato”: Es el presente contrato de retro-arrendamiento financiero.
 
e)      “Agreement”: Refers to this leaseback agreement.
     
f)      “Contrato de Fideicomiso en Administración”: Es el contrato de fecha 24
de junio de 2009, celebrado entre la ARRENDATARIA, la LOCADORA y La Fiduciaria
S.A.
 
f)      “Trust Management Agreement”: Refers to the agreement dated June 24,
2009, entered into by and between the LESSEE, the LESSOR, and La Fiduciaria S.A.
     
g)      “Contrato de Hipoteca”: Es el contrato de fecha 24 de junio de 2009,
celebrado entre la ARRENDATARIA y la LOCADORA, respecto del inmueble ubicado en
la Avenida Nestor Gambetta, S/N, Km 11.50, Lote B-2, Callao.
 
g)      “Mortgage Agreement”: Refers to the agreement dated June 24, 2009,
entered into by and between the LESSEE and the LESSOR, regarding the real estate
located at  Avenida Nestor Gambetta, S/N, Km 11.50, Lote B-2, Callao.
     
h)      “Contrato de Constitución de Derecho de Superficie”: Es el contrato de
fecha [•], celebrado entre la ARRENDATARIA y la LOCADORA, respecto del derecho
de uso de la superficie del inmueble ubicado en la Avenida Nestor Gambetta, S/N,
Km 11.50, Lote B-2, Callao.
 
h)      “Leasehold Agreement”: Refers to the agreement dated [•], entered into
by and between the LESSEE and the LESSOR, regarding the right of surface use of
the real estate located at Avenida Nestor Gambetta, S/N, Km 11.50, Lote B-2,
Callao.
     
i)      “Contrato de Cesión de Posición Contractual”: Es el contrato de fecha,
celebrado entre la ARRENDATARIA y la LOCADORA, respecto del arrendamiento del
inmueble ubicado en Calle Juno, Lote 6-B, Mz C, Urbanización La Campiña,
Chorillos.
 
i)      “Contractual Rights Assignment Agreement”: Refers to the agreement
dated, entered into by and between the LESSEE and the LESSOR, regarding the
renting of the real estate located at Calle Juno, Lote 6-B, Mz C, Urbanización
La Campiña, Chorillos.


 

--------------------------------------------------------------------------------

 
 
j)      “Cuota(s)”: Es la retribución periódica mensual que la ARRENDATARIA
pagará a la LOCADORA en contraprestación por el arrendamiento financiero de los
Bienes según lo establecido en el Contrato. Las Cuotas incluyen el Monto del
Capital Financiado y los Intereses. A las Cuotas, la ARRENDATARIA deberá agregar
el Impuesto General a las Ventas correspondiente. Dichas cuotas son las que se
especifican en la Cláusula Decimonovena y el Anexo 2 de este Contrato.
 
j)      “Installment(s)”: Refers to the monthly periodic payment that shall be
paid by the LESSEE to the LESSOR for the Property leasing according to the
provisions set forth in the Agreement. Payments include the Financing Capital
Amount and Interests. The LESSEE shall add the corresponding General Sales Tax
to the payments. These are specified in Nineteenth clause, Appendix 2 hereof.
     
k)      “Día”: Día calendario, comprende un periodo de veinticuatro horas que se
inicia a las cero (0:00) horas y termina a las veinticuatro (24:00) horas.
 
k)      “Day”: Calendar day, comprises a 24-hour period starting at zero (0:00)
hours and ending at twenty-four (24:00) hours.
     
l)      “Día Hábil”: Es cada uno de los cinco (5) días de la semana, que
comienzan el lunes y terminan el viernes, en que los bancos en la ciudad de
Lima, Perú, se encuentran abiertos con atención al público en general en sus
oficinas principales.
 
l)      “Working Day”: Refers to one of five (5) days of the week, starting on
Monday and ending on Friday, in which banks located in the city of Lima, Peru
are open to attend the general public in its main branches.
     
m)      “Documentos del Financiamiento”: Son de manera conjunta (i) el Contrato;
(ii) el Contrato de Fideicomiso en Administración; (iii) el Contrato de
Hipoteca; (iv) el Contrato de Constitución de Derecho de Superficie; (v) el
Contrato de Cesión de Posición Contractual; y, (vi) el Contrato de prestación de
servicios con el Controller.
 
m)      “Financing Instruments”: Are jointly (i) the Agreement; (ii) Trust
Management Agreement; (iii) Mortgage Agreement; (iv) Surface Right Agreement;
(v) Contractual Rights Assignment Agreement; and (vi) Services Agreement with
Controller.


 

--------------------------------------------------------------------------------

 
 
n)      “Fecha de Cierre”: Es la fecha en la que se complete la suscripción de
los Documentos del Financiamiento.
 
n)      “Closing Date”: Refers to the signing date of Financing Instruments.
     
o)      “Fecha(s) de Pago”: Son las oportunidades en las que la ARRENDATARIA
debe pagar a la LOCADORA las Cuotas del Contrato.
 
o)      “Payment(s) Date”: Refers to the opportunities in which the LESSEE
should pay the Agreement Payments to the LESSOR.
     
p)      “Garantía(s)”: Son las garantías señaladas en la Cláusula Vigésimo
Octava del Contrato.
 
p)      “Guarantee(s)”: Refers to the guarantees specified in Twenty-eighth
Clause hereof.
     
q)      “Intereses”: Son los intereses compensatorios, los intereses moratorios,
comisiones, gastos, y cualquier suma, gasto o egreso adicional al Monto del
Capital Financiado, conforme a lo establecido en el literal e) del Artículo 1
del Decreto Legislativo 915.
 
q)      “Interests”: Are compensatory interest, default interest, commissions,
expenses, and any other amount, expense or expenditure additional to the
Financing Capital Amount, pursuant to the provisions set forth in subparagraph
e) Article 1 of the Legislative Decree 915.
     
r)      “Monto del Capital Financiado”: Es equivalente al Valor de Adquisición
de los Bienes, a que se refiere la Cláusula Cuarta de este Contrato.
 
r)      “Financing Capital Amount”: Is equivalent to the Property Acquisition
Value that Fourth Clause hereof refers to.
     
s)  “Tributos”: Impuestos, contribuciones, tasas, deducciones o retenciones
presentes o futuras, así como cualquier responsabilidad derivada del
cumplimiento de obligaciones tributarias.
 
s)     “Taxes”: Present and future taxes, contributions, rates, deductions or
withholdings, as well as any responsibility derived from the compliance of tax
obligations.


 

--------------------------------------------------------------------------------

 
 
t)      “Valor de Adquisición de los Bienes”: Es el valor de los Bienes materia
del presente Contrato, neto del correspondiente Impuesto General a las Ventas,
cuyo importe se encuentra indicado en el Anexo 1 del presente Contrato.
 
t)       “Property Acquisition Value”: Refers to the net value of Property,
subject matter hereof, of the corresponding General Sales Tax, which amount is
indicated in Appendix 1 hereof.
     
DEL RETRO-ARRENDAMIENTO FINANCIERO
 
LEASEBACK
SEGUNDA.- En virtud del presente Contrato, la ARRENDATARIA da en venta real y
enajenación perpetua los Bienes a favor de la LOCADORA. Por su parte, y de
manera simultánea, la LOCADORA otorga en retro-arrendamiento financiero a la
ARRENDATARIA los Bienes. En razón de lo anterior y de acuerdo con el numeral 1
del artículo 902 del Código Civil peruano, las partes acuerdan que a la
suscripción de la Escritura Pública que esta minuta origine, la ARRENDATARIA
pasará de tener la calidad jurídica de propietaria de los Bienes a la calidad
jurídica de arrendataria de los mismos, sin que para ello sea necesario que la
ARRENDATARIA deje de mantener la posesión de los Bienes.
 
SECOND.- By virtue hereof, the LESSEE sells the Property to the LESSOR. By its
part, and simultaneously, the LESSOR grants the Property in leaseback to the
LESSEE. In view of the foregoing, pursuant to item 1, Article 902 of Peruvian
Civil Code, the parties agree that upon signing the Public Deed arising from the
Minute hereto, the LESSEE shall pass from having the legal capacity of Property’
owner to the legal capacity of lessee, without being necessary for the LESSEE to
stop holding the possession of Property.
     
En razón de lo señalado en el párrafo anterior, la ARRENDATARIA declara conocer
los Bienes y reconoce que reúnen las especificaciones y características
deseadas. En consecuencia, es de exclusiva responsabilidad de la ARRENDATARIA
que los Bienes sean adecuados e idóneos para el uso que se pretenda darles.
 
Considering the provisions set forth in the foregoing paragraph, the LESSEE
declares to know the Property and recognizes that it meets the specifications
and features required. Therefore, the LESSEE is exclusively responsible for the
appropriate and suitable use that is expected to give to the Property.
     
Los Bienes serán de exclusiva propiedad de la LOCADORA, quien mantendrá el
derecho de propiedad hasta el momento en que surta efecto la opción de compra
(en adelante, la “Opción de Compra”) ejercida por la ARRENDATARIA, de acuerdo
con las normas legales vigentes y con lo dispuesto en este Contrato.
 
The LESSOR will be the exclusive owner of Property. The LESSOR will have the
property right until the purchase option (hereinafter the “Purchase Option”
exercised by the LESSEE is carried out according to the current statutory
provisions and those specified herein.


 

--------------------------------------------------------------------------------

 
 
DE LAS CARACTERISTICAS DE LOS BIENES
 
PROPERTY FEATURES
TERCERA.- En virtud de lo establecido en la cláusula precedente, la LOCADORA da
en arrendamiento financiero, bajo la modalidad de leaseback, en favor de la
ARRENDATARIA, los Bienes cuyas especificaciones se describen en el  Anexo 4 que
forma parte integrante del presente Contrato.
 
THIRD.- By virtue of the foregoing clause, the LESSOR rents the Property, which
specifications are described in Appendix 4 that make part of this Agreement,
under the mode of leaseback, in favor of the LESSEE.
     
Asimismo, la ARRENDATARIA expresa su pleno consentimiento y conformidad sobre
las características, especificaciones y actuales condiciones de mantenimiento y
funcionamiento de los Bienes, así como su respeto, consentimiento y conformidad
a la descripción y especificaciones consignadas y de los términos y condiciones
de adquisición de los mismos.
 
The LESSEE also express its full consent and approval of the features,
specifications, and current maintenance and operation conditions of Property, as
well as its respect, consent and approval of the description and assigned
specifications and terms and conditions of their acquisition.
     
DEL VALOR DE ADQUISICIÓN DE LOS BIENES Y SU APLICACIÓN
 
PROPERTY ACQUISITION VALUE AND ITS APPLICATION
CUARTA.- El Valor de Adquisición de los Bienes a ser pagado por la LOCADORA a
favor de la ARRENDATARIA asciende a la suma de US$43’000,000 (Cuarenta y tres
millones y 00/100 Dólares de los Estados Unidos de América), monto que equivale
al Monto del Capital Financiado. A este monto se agregará el Impuesto General a
las Ventas que corresponda.
 
FOURTH.- The Property Acquisition Value to be paid by the LESSOR in favor of the
LESSEE amounts to US$43’000,000 (Forty-three million and 00/100 US Dollars)
equivalent to the Financing Capital Amount. To this amount shall be added the
Value Added Tax as corresponds.
     
En caso de cualquier gasto no previsto efectuado por la LOCADORA se procederá a
su cancelación por parte de la ARRENDATARIA vía reembolso conforme a lo pactado
en la Cláusula Décimo Séptima.
 
In case of any unforeseen expense incurred by the LESSOR, it will be reimbursed
by the LESSEE according to Seventeenth Clause hereof.


 

--------------------------------------------------------------------------------

 
 
El Valor de Adquisición de los Bienes recibidos por la ARRENDATARIA,
será aplicado o destinado por ésta de la siguiente manera:
 
The Property Acquisition Value received by the LESSEE shall be applied or
disposed by this one as follows:
     
4.1      Hasta US$39’000,000 (Treinta y nueve millones y 00/100 Dólares de los
Estados Unidos de América) para recomponer su estructura de pasivos; lo cual
implica, entre otros, repagar en su integridad el préstamo otorgado por
Plainfield Special Situations Master Fund Limited, en virtud del contrato de
préstamo celebrado con fecha 12 de septiembre de 2007.
 
4.3      Up to US$39’000,000 (Thirty-nine million and 00/100 US Dollars) to
repair its liabilities structure; which involves, among others, repaying the
entire loan granted by Plainfield Special Situations Master Fund Limited by
virtue of the loan agreement signed on September 12, 2007.
     
4.2      Hasta US$4’000,000 (Cuatro millones y 00/100 Dólares de los Estados
Unidos de América) para financiar inversiones.
 
4.4      Up to US$4’000,000 (Four million and 00/100 US Dollars) to finance
investments.
     
DE LAS CONDICIONES PRECEDENTES AL DESEMBOLSO
 
CONDITIONS PRECEDENT TO OUTLAY
QUINTA.- El desembolso del Monto del Capital Financiado se encuentra sujeto al
cumplimiento, por parte de la ARRENDATARIA, de las siguientes Condiciones
Precedentes:
 
FIFTH.- The Financing Capital Outlay is subject to the LESSEE’s fulfillment of
the following Precedent Conditions:
     
5.1      Que se haya obtenido un resultado satisfactorio del análisis respecto
de la situación operativa, técnico y financiera de la ARRENDATARIA.
 
5.1      A satisfactory result of the analysis regarding the operative,
technical and financial situation of the LESSEE has been obtained.
     
5.2      Que el  due diligence legal respecto a la ARRENDATARIA elaborado por el
Estudio Hernández & Cía. Abogados S. Civil de R. L, haya culminado de manera
satisfactoria para la LOCADORA y que ésta cuente con el informe definitivo.
 
5.2      The legal due diligence regarding the LESSEE elaborated by Estudio
Hernández & Cía. Abogados S. C. R. L. has been satisfactorily completed for the
LESSOR, and this one has the definite report.


 

--------------------------------------------------------------------------------

 
 
5.3      Que los órganos societarios correspondientes de la ARRENDATARIA hayan
aprobado las condiciones de la operación, otorgando facultades suficientes a sus
representantes para negociar los términos de la operación y suscribir los
Documentos del Financiamiento, sean estos públicos o privados.
 
5.3      The corporate governing bodies of the LESSEE have approved the
operation conditions, granting sufficient legal capacity to negotiate the
operation terms and sign the Financing Instruments, whether public or private.
     
5.4      Que los órganos correspondientes de la ARRENDATARIA hayan aprobado un
aumento de capital por la suma de US$30’000,000 (Treinta millones y 00/100
Dólares de los Estados Unidos de América), conforme al artículo 202 de la Ley
26887, Ley General de Sociedades.
 
5.4      The corresponding bodies of the LESSEE have approved a capital increase
amounting to US$30’000,000 (Thirty million and 00/100 US Dollars), pursuant to
Article 202, Law 26887, General Corporation Law .
     
5.5      Que la LOCADORA reciba las copias certificadas por el gerente general
de la ARRENDATARIA de las resoluciones y demás autorizaciones corporativas a que
se refiere el numeral 5.3 y 5.4 anteriores y que Hernández & Cía. Abogados S.
Civil de R. L preste su conformidad a dichos documentos.
 
5.5      The LESSOR receives the copies of the resolutions and other
authorizations referred to in items 5.3 and 5.4 duly certified by the general
manager of the LESSEE. And, Hernández & Cía. Abogados S. C. R. L. approves such
documents.
     
5.6      Que la LOCADORA reciba los certificados con respecto a la incumbencia,
veracidad de firmas, veracidad y exactitud de las Manifestaciones y
Declaraciones en los Documentos del Financiamiento referidas en la Cláusula
Séptima y la ausencia de causales de resolución.
 
5.6      The LESSOR receives the certificates regarding responsibility, veracity
of signatures, truthfulness and accuracy of the statements specified on the
Financing Instruments referred to in Seventh Clause, and the absence of causes
of termination of this agreement.
     
5.7      Que la LOCADORA reciba carta emitida por Plainfield Special Situation
Master Fund Limited por la cual se comprometa a mantener una participación
directa o indirecta en el accionariado de la ARRENDATARIA de por lo menos 35%, o
a informar a LA ARRENDATARIA cualquier disminución que implique que su
participación en Pure Biofuels Corp. disminuya por debajo del 35%.
 
5.7      That LESSOR receives the letter emitted by Plainfield Special Situation
Master Fund Limited by which it either agrees to maintain a direct or indirect
participation of at least 35% ownership of the LESSEE or to inform LESSOR on any
action that results in a dimmishment of less than 35% ownership in Pure Biofuels
Corp.  .


 

--------------------------------------------------------------------------------

 
 
5.8      Suscripción de los  Documentos del Financiamiento y de los documentos
que acrediten el levantamiento de todas las garantías otorgadas por la
ARRENDATARIA a favor de Plainfield Special Situation Master Fund Limited en
virtud del contrato de préstamo celebrado con fecha 12 de septiembre de 2007.
 
5.8      Signing of Financing Instruments and documents that certify the payment
of all guarantees granted by the LESSEE in favor of Plainfield Special Situation
Master Fund Limited regarding the loan agreement signed on September 12, 2007.
     
5.9      Que la ARRENDATARIA cuente con todas las autorizaciones que resulten
relevantes para el desarrollo de sus actividades a satisfacción de la LOCADORA.
 
5.9      The LESSEE has all authorizations relevant to its activities
development, to the LESSOR’s satisfaction.
     
5.10    Que la ARRENDATARIA cuente con las licencias, permisos y estudio de
impacto ambiental y obtenga de parte del Gobierno todas las autorizaciones
relevantes relacionadas para el desarrollo de sus actividades.
 
5.10    The LESSEE has licenses, permits and environmental impact assessment,
and obtains all significant authorizations related to its activities development
from the Government.
     
5.11    Que la ARRENDATARIA contrate las pólizas de seguro conforme a lo
establecido en la Cláusula Vigésimo Sétima del Contrato, a satisfacción de la
LOCADORA, que las pólizas se encuentren endosadas o cedidas a favor de ésta
última, o se haya designado a la LOCADORA como beneficiaria de éstas, de ser
aplicable; y que, Hernández & Cía. Abogados S. Civil de R. L preste su
conformidad a los mencionados endosos.
 
5.11    The LESSEE contracts the insurance policies according to the provisions
set forth in Twenty-Seventh Clause hereof, to the LESSOR’S satisfaction. The
policies are endorsed or granted in favor of this last one or has been appointed
as a beneficiary of these, as applicable, and Hernández & Cía. Abogados S. C. R.
L. approves the above-mentioned endorsements.


 

--------------------------------------------------------------------------------

 
 
5.12    Que se hayan suscrito las escrituras públicas de los Documentos del
Financiamiento; en especial, de las Garantías.
 
5.12    The public deeds of the Financing Instruments have been signed,
specially the Guarantees.
     
5.13    Que de todas las deudas con accionistas y/o empresas vinculadas con la
ARRENDATARIA vigentes a la fecha de suscripción de este documento se encuentren
subordinadas a la deuda que se genera como consecuencia de este Contrato y los
Documentos del Financiamiento, a satisfacción de la LOCADORA, salvo por lo
indicado en el numeral 4.1 del presente contrato. Sin perjuicio de estipulado en
el presente contrato, la ARRENDATARIA podrá incurrir en deuda, ya sea con
empresas relacionadas o terceros, y repagar la misma sin limitación alguna. Sin
que nada puede entenderse en sentido contrario, la ARRENDATARIA declara y asume
el compromiso frente a la LOCADORA que, en caso se verificarse una causal de
resolución, toda obligación distinta a la materia de este Contrato –salvo por
aquellas expresamente excluidas por la legislación aplicable- se encontrará
subordinada a la obligación materia de este Contrato.
 
5.13    All debts with stockholders and/or companies related to the LESSEE in
force at the date of execution of this document are subordinated to the debt
generating as a result of this Agreement and Financing Instruments, to the
LESSOR’S satisfaction, unless as set forth in section 4.1 herein. Not
withstanding anything set forth herein, the Lessee may incur any  debt, whether
with related companies or third parties, and repay it without any limitation.
Not with standing anything  to the contrary, the Lessee assumes and declares the
commitment to the Lessor that, if a cause for  termination this Agreement, any
obligation different to  the subject matter of this Agreement, except for those
specifically excluded by law – it will be subordinated to the terms and
obligations of this Agreement.
     
5.14    Que se hayan pagado las comisiones, gastos y Tributos vinculados con el
financiamiento materia de los Documentos del Financiamiento; o, que la
ARRENDATARIA instruya a la LOCADORA a detraer, del monto a ser desembolsado,
dichos conceptos.
 
5.14    All commissions, expenses and taxes linked to financing, subject matter
of the Financing Instruments have been paid, or that LESEE instructs the LESSOR
to detract from the amount to be paid such concepts.


 

--------------------------------------------------------------------------------

 
 
5.15    Que, desde la firma del Contrato hasta la fecha del desembolso, no se
haya presentado ningún cambio significativo en las condiciones de mercado y/o
cualquier otro acontecimiento negativo que tenga un efecto adverso en las
operaciones contempladas bajo el presente Contrato, incluyendo, a título
enunciativo, los cambios en los mercados financieros y/o de capitales y/o
bursátiles, locales y/o internacionales, en las condiciones económicas y
financieras de la República del Perú, o en las leyes o regulaciones aplicables.
 
5.15    That from the signing of the contract until the disbursement date, there
has been no significant change in market conditions and/or any other negative
event that has had an adverse effect on the transactions hereby covered,
including, as a reference, changes in financial and/or capital and/or stock
and/or domestic and/or international markets, in the economic and financial
conditions of the Republic of Peru, or in the applicable laws or regulations.
     
5.16    Que la ARRENDATARIA acredite el acceso a fuentes de suministro de
materias primas, a satisfacción de la LOCADORA.
 
5.16    The LESSEE certifies the access to raw material supply sources, to the
LESSOR’S satisfaction.
     
5.17    Que de conformidad con la estructura legal y societaria de la
ARRENDATARIA, no existe impedimento alguno para la celebración del Contrato y
los demás Documentos del Financiamiento. Lo anterior, deberá ser ratificado por
los asesores legales externos de la ARRENDATARIA, mediante un informe legal
dirigido a la LOCADORA.
 
5.17    According to legal and corporate structure of LESSEE, there is no
impediment for the Agreement and other Financing Instruments execution. The
foregoing shall be ratified by external legal advisors of the LESSEE through a
legal report addressed to the LESSOR


 

--------------------------------------------------------------------------------

 
 
5.18  Que la LOCADORA haya recibido de parte de la ARRENDATARIA la comunicación
en virtud a la cual ésta ejerce la Opción de Compra de los Bienes e instruye a
la LOCADORA a solicitar al Fiduciario del Contrato de Fideicomiso en
Administración a realizar el pago del monto correspondiente al precio de la
Opción de Compra con cargo a cualquiera de las cuentas del Patrimonio
Fideicometido constituido en virtud al Contrato de Fideicomiso en
Administración.  En cualquier caso del ejercicio de la Opción de Compra
anticipada por la ARRENDATARIA sin la instrucción materia de este numeral
perderá todo efecto, siendo necesaria una nueva comunicación por la cual, la
ARRENDATARIA manifieste su intención de ejercer la Opción de Compra en forma
anticipada.
 
5.18    That LESSOR has received from the LESSE the communication exercising the
Purchase Option over the Property and instructing the LESSOR to require the
trust agent in the Trust Management Agreement to pay the amount corresponding to
price of the Purchase Option from any account of the patrimony in trust
established under the Trust Management Agreement. However, the exercise in
advance of the purchase option by the LESSEE without following the instructions
subject matter of this section, shall lose all effect, thereby requiring a new
communication in which the LESSEE expresses its intention to exercise the
purchase option in advance.
     
El desembolso podrá ser efectuado por la LOCADORA en una o varias armadas y se
materializará mediante: (i) las instrucciones que la ARRENDATARIA alcance a la
LOCADORA. (ii) la constitución de la Cuenta de Capital de Trabajo, conforme
dicho término se encuentra definido en el Contrato de Fideicomiso en
Administración; y, (iii) la constitución de la Cuenta de Depósito en Garantía
materia del Contrato de Fideicomiso en Administración.
 
The outlay shall be made by the LESSOR in one or several installments, and
materialized through: (i) the instructions that LESEE gives the LESSOR; (ii) the
Working Capital Account opening, as defined in Trust Management Agreement, and
(iii) the Deposit in Guarantee Account opening subject of the Trust Management
Agreement.
     
DE LA ENTREGA DE LOS BIENES
 
PROPERTY DELIVERY
SEXTA.- Al tratarse de una operación de arrendamiento financiero bajo la
modalidad de leaseback, los Bienes materia de arrendamiento financiero se
encuentran en poder de la ARRENDATARIA. Por ende, no resulta necesario la
entrega de los bienes a LA ARRENDATARIA.
 
SIXTH.- Being this a financial lease operation under the modality of leaseback,
the Property subject matter of leaseback is kept by the LESSEE. Therefore, it is
not necessary to give the Property to the LESSEE.
     
A partir de la suscripción de la Escritura Pública que la presente minuta
origine, la ARRENDATARIA asume responsabilidad exclusiva por los gastos de
mantenimiento y riesgos de los Bienes, los cuales son de su exclusiva cuenta;
eximiendo de toda responsabilidad a la LOCADORA por cualquier pérdida, deterioro
o defecto de los Bienes.
 
From the signing of the Public Deed arising from the Minute hereto, the LESSEE
assumes the exclusive responsibility for maintenance expenses and Property risks
at its own expense; exempting the LESSOR from all responsibility for any loss,
deterioration or defect of Property.


 

--------------------------------------------------------------------------------

 
 
Igualmente, la ARRENDATARIA se obliga, desde la suscripción de la Escritura
Pública que la presente minuta origine, a conservar la posesión pacífica de los
Bienes que son de propiedad de la LOCADORA y a cuidar de ellos con la mayor
diligencia posible.
 
The LESSEE also undertakes, from the signing of the Public Deed arising from the
Minute hereto, to keep the pacific position of Property owned by the LESSOR and
look after them diligently.
     
DE LAS MANIFESTACIONES Y DECLARACIONES DE LA ARRENDATARIA
 
LESSEE’S STATEMENTS
SEPTIMA.- La ARRENDATARIA manifiesta y declara, a la fecha de suscripción del
Contrato, lo siguiente:
 
SEVENTH.- The LESSEE expresses and declares, upon the signing date of the
Agreement, that:
     
7.1      Que es una sociedad válidamente constituida de conformidad con las
leyes de la República Perú y cuenta con las autorizaciones requeridas para
desarrollar sus actividades.
 
7.1      It is a company lawfully incorporated according to the laws of the
Republic of Peru, and has the authorizations required to develop its activities.
     
7.2      Que la información proporcionada en los Documentos del Financiamiento
así como para la celebración de los mismos, es veraz, exacta y suficiente.
 
7.2      The information provided in Financing Instruments as well as for their
execution, is truthful, accurate and sufficient.
     
7.3      Que se encuentran cumpliendo cabalmente con los acuerdos, contratos u
obligaciones relevantes a su cargo.
 
7.3      It is complying with the agreements, contracts or obligations relevant
to its position exactly.
     
7.4      Que se encuentran cumpliendo con el pago de todos los Tributos de su
cargo.
 
7.4      It is complying with the payment of all taxes corresponding to its
position.
     
7.5      Que no cuentan con subsidiarias distintas a las indicadas en el Anexo
3.
 
7.5      It does not have subsidiaries different from those indicated in
Appendix 3.
     
7.6      Que no ha otorgado avales, fianzas u otro tipo de garantías distintas a
las indicadas en el Anexo 3.
 
7.6      It has not granted guarantees, bonds or other type of guarantees
different from those indicated in Appendix 3.


 

--------------------------------------------------------------------------------

 
 
7.7      Que los únicos gravámenes que recaen sobre sus activos fijos son los
indicados en el Anexo 3.
 
7.7      The only taxes that falls on its fixed asset are those indicated in
Appendix 3.
     
7.8      Que no se han verificado Cambios Materiales Adversos en su situación
económica, financiera y/o de negocio.
 
7.8      No Material Adverse Change has been verified in its economic, financial
and/or business position.
     
7.9      Que el Monto del Capital Financiado será utilizado para los fines
indicados en la Cláusula Cuarta del Contrato.
 
7.9      The Financing Capital Amount shall be used for purposes indicated in
Fourth Clause hereof.
     
7.10    Que las declaraciones formuladas como parte del due diligence practicado
a la ARRENDATARIA por parte del Estudio Hernández & Cía. Abogados S. Civil de R.
L., asesores legales de la LOCADORA, son ciertas y reflejan la situación de la
ARRENDATARIA al momento en que fueron formuladas. Lo anterior, deberá ser
ratificado por los asesores legales externos de la ARRENDATARIA, mediante un
informe legal dirigido a la LOCADORA.
 
7.10    Statements made as part of due diligence practiced to the LESSEE by
Hernández & Cía. Abogados S.C.R.L., legal advisors of the LESSOR, are true and
reflect the LESSEE’s position when they were made. The foregoing shall be
ratified by external legal advisors of the LESSEE through a legal report
addressed to the LESSOR.
     
DE LAS OBLIGACIONES DE LA ARRENDATARIA
 
LESSEE’S OBLIGATIONS
OCTAVA.- Sin perjuicio de las obligaciones señaladas a lo largo del presente
Contrato, la ARRENDATARIA se compromete durante todo el plazo de vigencia del
Contrato y mientras no haya surtido efectos la Opción de Compra ejercida por la
ARRENDATARIA, a:
 
EIGHTH.- Notwithstanding the obligations indicated herein, the LESSEE
undertakes, during all validity period of the Agreement and while the Purchase
Option exercised by the LESSEE has not been carried out, to:
     
Obligaciones de Hacer:
 
Affirmative Covenants:
     
8.1      Cumplir con las leyes, reglamentos, ordenanzas y con los requerimientos
para la obtención de las licencias, permisos, y autorizaciones gubernamentales
para la posesión de sus propiedades y el desarrollo de sus negocios; y
mantenerlas vigentes.
 
8.1      To comply with laws, regulations, ordinances and requirements for the
governmental licenses, permits and authorizations obtaining for the possession
of its Property and business development; and keep them in force.


 

--------------------------------------------------------------------------------

 
 
8.2      Llevar la contabilidad de acuerdo con las prácticas contables
generalmente aceptadas en la República del Perú y proporcionar  la LOCADORA: (a)
los estados financieros no auditados con periodicidad trimestral, dentro de los
primeros treinta (30) Días de concluido el trimestre correspondiente –incluido
aquellos correspondientes al 30 de junio y 31 de diciembre-; y, (b) una versión
auditada de los estados financieros de la empresa al 30 de junio y al 31 de
diciembre, dentro de los noventa (90) primeros Días de concluida dicha fecha.
Esta información incluirá notificaciones de eventos de incumplimiento,
notificaciones de litigios de importancia, y en general, comentarios e
información adicional necesaria para el seguimiento del desempeño de la
ARRENDATARIA.
 
8.2      Maintain the accounts according the Generally Accepted Accounting
Principles of the Republic of Peru and provide the LESSEE with: (a) unaudited
financial statements on a quarterly basis, within thirty (30) days of completion
–including the corresponding quarter those for the June 30 and December 31-;
and, (b) an audited financial statement of the company to June 30 and December
31, within ninety (90) Days of the completion of this date. This information
shall include notices of noncompliance events, important legal actions, and in
general, comments and additional information necessary for the LESSEE’S
performance follow-up.
     
Sin perjuicio de lo señalado en el párrafo anterior, la ARRENDATARIA, de acuerdo
a lo normado por la Superintendencia de Banca, Seguros y AFP, deberá enviar a la
LOCADORA, cada vez que ésta lo solicite, sus estados financieros actualizados o
reportar cualquier cambio relevante que afecte el normal desenvolvimiento de la
empresa.  Esta información deberá ser entregada en el término de tres (03) Días
Hábiles, contados a partir del requerimiento escrito que formule la LOCADORA.
 
Notwithstanding the foregoing, and according to the provisions set forth by the
Superintendency of Banking and Insurance and Pension Fund Association, the
LESSEE shall send the LESSOR, every time this one requires it, its updated
financial statements, or report any important change that affect the regular
company development. This information shall be submitted within a period of
three (03) working days, counted from the written requirement made by the
LESSOR.


 

--------------------------------------------------------------------------------

 
 
8.3.     Aplicar los ingresos de la ARRENDATARIA, conforme a lo establecido en
el Contrato de Fideicomiso en Administración.
 
8.3.     To apply the LESSEE’s income, as established in the Trust Management
Agreement.
     
8.4      Mantener en buenas condiciones los activos otorgados en garantía y/o
los Bienes, así como mantener vigentes las pólizas de seguros debidamente
endosadas a satisfacción de la LOCADORA, de conformidad con la Cláusula Vigésimo
Séptima.
 
8.4.     To keep the asset under guarantee and/or the Property in good condition
and the insurance policies duly endorsed to the LESSOR’s satisfaction in force,
according to Twenty-Seventh Clause.
     
8.5      Preservar la existencia corporativa y objeto social de la ARRENDATARIA.
 
8.5.     To keep the corporate existence and purpose of the LESSEE.
     
8.6      Informar a la LOCADORA de eventos que puedan afectar adversamente a la
ARRENDATARIA.
 
8.6.     To inform the LESSOR about events that may adversely affect the LESSEE.
     
8.7      Informar a la LOCADORA acerca de los planes de inversión de la
ARRENDATARIA durante la vigencia de los Documentos del Financiamiento,
indicando: (i) cronograma de ejecución, (ii) requerimientos de capital, (iii)
estructura de financiamiento y (iv) impacto en los resultados de la
ARRENDATARIA. La presente enumeración no es aplicable a gastos o inversiones en
planes de mantenimiento de los Bienes.
 
8.7.     To inform the LESSOR about investment plans of the LESSEE during the
Financing Instruments validity date, indicating: (i) execution schedule, (ii)
capital requirements, (iii) financing structure and (iv) impact on the LESSEE’s
income. This restrictions do not apply to expenditures or investments in
maintenance of the Goods.
     
8.8      Mantener en todo momento, en la Cuenta Depósito en Garantía del
Contrato de Fideicomiso en Administración, fondos equivalentes a por lo menos el
35% del saldo del Monto del Capital Financiado pendiente de pago por parte de la
ARRENDATARIA.
 
8.8.     To keep anytime, in the Trust Management Agreement Guarantee Account,
funds equivalent to at least 35% of the Financing Capital Amount balance
outstanding by the LESSEE.


 

--------------------------------------------------------------------------------

 
 
8.9      Inscribir el levantamiento de todas las garantías otorgadas por la
ARRENDATARIA a favor de Plainfield Special Situation Master Fund Limited en
virtud del contrato de préstamo celebrado con fecha 12 de septiembre de 2007.
 
8.9.     Register the payment of all guarantees granted by the LESSEE in favor
of Plainfield Special Situation Master Fund Limited regarding the loan agreement
signed in September 12, 2007.
     
8.10    La ARRENDATARIA asume el compromiso de realizar sus mejores esfuerzos
para solucionar y/o subsanar, aquellos aspectos señalados como contingencias en
el informe de due diligence elaborado por el Estudio Hernández & Cía. Abogados
S. Civil de R.L.
 
8.10.   The LESSEE undertakes to make its best efforts to settle and / or remedy
those aspects identified as contingencies in the due diligence report prepared
by the Estudio Hernández & Cía. Abogados S. Civil de R.L.
     
8.11    Salvo lo establecido en el numeral 5.13 de la cláusula quinta, la
ARRENDATARIA podrá incurrir en deuda, ya sea con empresas relacionadas o
terceros, y repagar la misma sin limitación alguna. La ARRENDATARIA informará a
la LOCADORA de cualquier deuda, compromiso de pago o similar que adquiera frente
a terceros incluyendo, (i) monto, (ii) plazo y forma de pago, (iii) condiciones
aplicable; y, (iv) destino de los recursos.
 
8.11.   Unless established in section 5.13 of the fifth clause, the LESSEE may
incur debt, whether with related parties or third parties, and repay that amount
without any limitation herein. The LESSEE will inform the LESSOR of any debt,
commitment of repayment that it acquires against third parties including, (i)
total, (ii) time and form of payment; and, (iv) destination of the resources.
     
Sin que nada puede entenderse en sentido contrario, la ARRENDATARIA declara y
asume el compromiso frente a la LOCADORA que, en caso se ejerza la resolución de
este contrato por la configuración de  una causal de resolución, toda obligación
distinta a la materia de este Contrato –salvo por aquellas expresamente
excluidas por la legislación aplicable- se encontrará subordinada a la
obligación materia de este Contrato.
 
Not withstanding anything set forth herein, the LESSEE assumes and declares  to
the LESSOR that, if this contract is terminated due to the configuration of an
uncured event of default; any obligation different to  the subject matter of
this Agreement, except for those specifically excluded by law – it will be
subordinated to the terms and obligations of this Agreement.


 

--------------------------------------------------------------------------------

 
 
Obligaciones de No Hacer:
 
Negative Covenants:
     
Salvo autorización expresa de la LOCADORA:
 
Unless express authorization made by LESSOR:
     
8.12    No reducir o disminuir su capital social, salvo con autorización previa,
expresa y escrita de la LOCADORA. No efectuar pago de dividendos: (i) dentro de
los primeros doce (12) meses posteriores a la fecha de desembolso, (ii) si se ha
configurado alguna causal de resolución del presente Contrato, o (iii) si el
pago de dividendos puede ocasionar que la ARRENDATARIA incurra en una causal de
resolución del presente Contrato. Esta limitación no será aplicable en caso la
ARRENDATARIA actúe por mandato imperativo de alguna disposición legal.
Adicionalmente y sin que nada en este Contrato pueda entenderse en sentido
contrario, el pago de dividendos estará sujeto, en adición a las obligaciones de
la ARRENDATARIA, al cumplimiento de un Ratio de Cobertura del Servicio de Deuda
(medido como EBITDA menos Tributos y participaciones de trabajadores entre gasto
por intereses más amortización del principal de deuda de largo plazo) no menos
de 2.25x.
 
8.12.   Not to reduce or decrease its capital stock, except previous written and
express authorization of the LESSOR. Not to make dividend payment: (i) within
the first twelve (12) months after the outlay date, (ii) if there is any reason
for the termination of this Agreement, or (iii) if the dividend payment may
cause that the LESSEE has any reason for the termination hereof. This limitation
shall not be applicable if the LESSEE acts by imperative mandate of any
statutory provision. Additionally, and notwithstanding anything to the contrary
in this Agreement, the dividend payment shall be subject, in addition to the
LESSEE’s obligations, to the fulfillment of a Debt Service Coverage Ratio
(measured as EBITDA minus taxes and employee’s profit sharing divided by
interest expense plus amortization of the long-term debt capital) not lower than
2.25x.
     
8.13    No ceder su posición contractual, ni ceder, traspasar o transferir,
total o parcialmente, todos o algunos de sus derechos u obligaciones derivados
del Contrato o cualquiera de los Documentos del Financiamiento.
 
8.13.   Not to cede its contractual position, nor assign or transfer, totally or
partially, any right or obligation derived from the Agreement or any Financing
Document.


 

--------------------------------------------------------------------------------

 
 
8.14       No realizar ningún cambio significativo en el giro o naturaleza
principal del negocio, salvo que cuente con la autorización previa y por escrito
de la LOCADORA.
 
8.14.      Not to carry out any material change in the main business nature or
direction, except previous written authorization of the LESSOR.
     
8.15       No realizar transacciones con afiliadas o empresas directa o
indirectamente relacionadas con la ARRENDATARIA en condiciones que no sean de
mercado.
 
8.15.      Not to make transactions with subsidiaries or companies related
directly or indirectly to the LESSEE in other conditions than those of market.
     
8.16       No participar en procesos de escisión o reducir su capital, en
procesos de fusión, reorganización simple u otra modalidad de reorganización de
efectos equivalentes, o adquirir bloques patrimoniales o empresas, así como no
permitir cambios en el accionariado y/o en la plana de gerencial y/o directorio
de la ARRENDATARIA sin autorización previa y por escrito de la LOCADORA salvo
renuncias voluntarias o despidos justificados
 
8.16.      Not to participate in split processes, or reduce its capital in
merger, simple reorganization or other type of reorganization processes of
equivalent effects, or acquire corporate equity blocks or companies, and not
allow changes in ownership and/or in the management and/or board of directors of
LESSEE without previous written authorization of the LESSOR except for
voluntary  or justified dismissal
     
8.17       Causar para que en todo momento durante la vigencia del Contrato, (i)
“Plainfield Special Situations Master Fund Limited” o una o mas de sus
afiliados, mantenga directa o indirectamente una proporción de participación en
el accionariado de la ARRENDATARIA de por lo menos treinta y cinco por ciento
(35%); esta situacion podra variar sin consecuencias para LA ARRENDATARIA para
lo cual debera solicitar a LA LOCADORA un waiver, el mismo que no podra ser
negado injustificadamente
 
8.17.      PlainField Special Masters Fund Limited or one or more of its
affiliates shall maintain at all times during the term of the Agreement, a
direct or indirect fully diluted equity share in the Lessee of at least thirty
five percent (35%); This material obligation would be waived by the LESSOR upon
written request from the LESSEE, the granting of which shall not unreasonably
withheld.


 

--------------------------------------------------------------------------------

 


8.18       No transferir o vender activos fijos de manera tal que se pueda
producir un Cambio Material Adverso, sin contar con la autorización previa y por
escrito de la LOCADORA.
 
8.18.      Not to transfer or sell fixed assets so that a Material Adverse
Change may be produced, without previous written authorization of the LESSOR.
     
Obligaciones Financieras:
 
Financial Obligations:
     
8.19      Mantener un Índice de Cobertura del Servicio de Deuda (medido como
EBITDA menos  Tributos y participaciones de trabajadores – distribuciones a
accionistas y/o afiliadas efectivamente pagados entre gasto por intereses más
amortización de principal de deuda a largo plazo) no menor a (i) 1.5x para el
año 2009, (ii) 2.0x para el año 2010; (iii) 1.75x a partir del año 2011.
 
8.19.      To keep a Debt Service Coverage Rate (measured as EBITDA minus taxes
and employee’s profit sharing – distributions to shareholders and/or
subsidiaries effectively paid, divided by interest expense plus amortization of
the long-term debt capital) not lower than (i) 1.5x for the year 2009, (ii) 2.0x
for the year 2010; (iii) 1.75x for the year 2011.
     
8.20       Mantener un Índice de Cobertura de Intereses (medido como EBITDA
menos  Tributos y participaciones de trabajadores entre gasto por intereses) no
menor a (i) 1.5x para el año 2009, (ii) 3.5x para el año 2010; y, (iii) 4.5x a
partir del año 2011.
 
8.20.     To keep an Interest Coverage Rate (measured as EBITDA minus taxes and
employee’s profit sharing divided by interest expense) not lower than (i) 1.5x
for the year 2009, (ii) 3.5x for the year 2010; and, (iii) 4.5x for the year
2011
     
8.21       Mantener un Índice de Deuda Financiera Neta de Depósitos en Garantía
sobre EBITDA (UDM) no mayor de 2.0x a partir del año 2009.  Para este ratio se
considerará como deuda financiera a deuda con bancos, instrumentos de renta
fija, fraccionamientos tributarios, deuda de terceros avalada y/o afianzada por
la ARRENDATARIA, entre otros, y como EBITDA (UDM) al EBITDA correspondiente a
los últimos doce meses.
 
8.21.      To keep a Financial Debt Rate Net of Deposits in Guarantee over (UDM)
no higher than 2.0x for the year 2009. For this ratio, the fixed income
instruments, tax payment plans, third-party debt guaranteed and/or consolidated
by the LESSEE, among others, shall be considered as financial debt to bank
debts, and as EBITDA (UDM) to EBITDA corresponding to the last twelve months.


 

--------------------------------------------------------------------------------

 


A efectos de medición del EBITDA (UDM), se utilizará como base el EBITDA
acumulado desde la fecha de inicio de revisión de las obligaciones financieras
señaladas en esta sección hasta el cierre del trimestre en revisión, el cual se
proyectará proporcionalmente para completar los primeros doce meses, posteriores
a la Fecha de Desembolso. Luego de transcurridos estos primeros doce meses, se
considerará como EBITDA (UDM) al EBITDA correspondiente a los últimos doce
meses. Para el año 2009 sólo se considerará como Depósitos en Garantía a los
constituidos en garantía con la LOCADORA; para los siguientes periodos, se
podrán considerar como Depósitos en Garantía aquellos que sean validados como
tales con los estados financieros auditados semestrales de la ARRENDATARIA.
 
For the measuring of the EBITDA (UDM), the EBITDA accumulated from the start
date of revision of the financial obligations specified herein until the close
of the quarter under review shall be used as basis, which shall be projected in
proportion to complete the first twelve months after the Disbursement Date.
After these first twelve months have elapsed, the EBITDA for the last twelve
months shall be considered as EBITDA (UDM). For the year 2009 only will be
considered as Deposits in Guarantee to the constituted in guarantee with the
LESSOR; for the following periods, they will be considered as Deposits in
Guarantee those that are validated as such with the financial statements audited
semiannually of the LESSEE.
     
8.22       Mantener un Índice de Deuda Financiera Neta de Depósitos en Garantía
entre Patrimonio Neto no mayor a (i) 2.3x para el año 2009; y, (ii) 1.75x a
partir del año 2010.  Para este ratio se considerará como deuda financiera a
deuda con bancos, instrumentos de renta fija, fraccionamientos tributarios,
deuda de terceros avalada y/o afianzada por la ARRENDATARIA, entre otros.
 
8.22.     To keep a Financial Debt Rate Net of Deposits in Guarantee divided by
Net Stockholder’s Equity no higher than (i) 2.3x for the year 2009; and, (ii)
1.75x for the year 2010. For this ratio, the fixed income instruments, tax
payment plans, third-party debt guaranteed and/or consolidated by the LESSEE,
among others, shall be considered as financial debt to bank debts.
     
Para el año 2009 sólo se considerará como Depósitos en Garantía los constituidos
en garantía con la LOCADORA. Para los siguientes periodos, se podrán considerar
como Depósitos en Garantía aquellos que sean validados como tales con la
información financiera auditada semestral de la ARRENDATARIA.
 
For the year 2009 only will be considered like Deposits in Guarantee the
constituted in guarantee with the LESSOR. For the following periods, they will
be able to be considered as Deposits in Guarantee those that are validated like
such with semiannual financial news audited of the LESSEE.


 

--------------------------------------------------------------------------------

 


Las obligaciones financieras a que se refieren los numerales 8.19 a 8.22
precedentes, se verificarán trimestralmente sobre la base de los estados
financieros trimestrales de situación y los estados financieros de fin de año
auditados, comenzando con los estados financieros de situación a diciembre 2009.
Los estados financieros auditados correspondientes al año 2009 deberán
entregarse a más tardar el 31 de marzo de 2010 y con ellos se validará los
ratios obtenidos inicialmente.
 
Financial obligations referred to in paragraphs 8.19 to 8.22 above shall be
checked quarterly based on the quarterly financial statements of situation and
the financial statements audited year-end, beginning with the financial
statements  of situation to December 2009.  The financial states audited
pertaining to the year 2009 should be delivered to no later than March 31, 2010
and with them the ratios that were initially obtained will be validated.
     
La ARRENDATARIA podrá solicitar a la LOCADOR la revisión de las obligaciones
financieras establecidas en los numerales 8.19 a 8.22 precedentes así como  su
adecuación a las condiciones comerciales, de mercado y financieras de la
ARRENDATARIA vigentes a dicha fecha; siendo potestad de la LOCADORA aceptar o
rechazar la referida solicitud.
 
The LESSEE may request that the LESSOR review and revise the financial covenants
set out in paragraphs 8.19 to 8.22 above, to adjust them to comply with the then
standard commercial financial and market conditions related to the Lessee at the
time of the revision, at the discretion of the Lessor.
     
DEL USO, DEL MANTENIMIENTO Y DE LA RESPONSABILIDAD SOBRE LOS BIENES
 
USE, MAINTENANCE AND RESPONSIBILITY FOR PROPERTY
     
NOVENA.-  La ARRENDATARIA manifiesta que dará a los Bienes el uso
correspondiente a una planta de producción de biodiesel y a un terminal de
recepción, almacenamiento y despacho de combustible. En caso la ARRENDATARIA
pretendiese emplear los Bienes para actividades distintas a las mencionadas,
deberá obtener consentimiento previo y escrito por parte de la LOCADORA.
 
NINTH.- The LESSEE declares to use the Property as corresponds to a biodiesel
production plant and fuel reception, storage and dispatch terminal. If the
LESSEE tries to use the Property for activities different from those mentioned,
it must obtain a prior written authorization of the LESSOR.


 

--------------------------------------------------------------------------------

 


Adicionalmente, la ARRENDATARIA declara ser de su exclusiva responsabilidad que
el uso de los Bienes objeto del presente Contrato, sea el adecuado al que se ha
indicado en el párrafo anterior, exonerando de toda responsabilidad a la
LOCADORA en caso que las autoridades administrativas, municipales o cualquier
otra entidad competente no permita el uso de los Bienes para los fines
perseguidos, manteniendo informada a la LOCADORA del uso que se les dé.
 
In addition, the LESEE declares to be exclusively responsible for the suitable
use of Property, which are subject matter hereof, as indicated in previous
paragraph, exempting the LESSOR from any responsibility in the event that
administrative and local authorities or any other competent entity does not
allow the use of Property for desired purposes, keeping the LESSOR informed
about the use provided to it.
     
En especial, se deja expresa constancia que la ARRENDATARIA garantiza a la
LOCADORA, sin perjuicio de las demás obligaciones que asume en el presente
Contrato, que la mantendrá patrimonialmente indemne frente a cualquier
contingencia, reclamo, pretensión, acción y/o requerimiento derivados de
resoluciones judiciales firmes emitidas por autoridades competentes en última
instancia en contra la LOCADORA, en su condición de propietaria de los Bienes,
como consecuencia del uso que les dé la ARRENDATARIA.
 
Especially, it is expressly recorded that the LESSEE guarantees the LESSOR,
notwithstanding the obligations assumed herein, to hold it financially harmless
before any contingency, complaint, claim, action, and/or requirement derived
from firm judicial ruling issued by competent authorities of last resort against
the LESSOR, in its capacity of Property owner, as a result of the use provided
by the LESSEE.
     
DECIMA.- Son de cargo de la ARRENDATARIA todas las reparaciones, el
mantenimiento y la adecuada conservación que pudieran requerir o ser necesarias
o conveniente realizar en los Bienes, siendo responsable la ARRENDATARIA frente
a la LOCADORA por los daños, destrucción, pérdida y/o perjuicios que pudieran
sufrir los Bienes, incluyendo los que se deriven de caso fortuito o la fuerza
mayor.
 
TENTH.- The LESSEE is responsible for all repairs, maintenance and suitable
preservation that may require or be necessary or convenient to make in the
Property, being also responsible before the LESSOR for damages, destruction
and/or loss that may suffer the Property, including those derived from Act of
God or force majeure.
     
La ARRENDATARIA deberá dar cuenta inmediata a la LOCADORA de la magnitud de la
reparación, siempre y cuando: (i) el monto de la reparación sea superior a US$
100,000.00 (Cien mil y 00/100 Dólares Americanos), o (ii) dicho desperfecto
pudiese conllevar un Cambio Material Adverso
 
The LESSEE shall inform immediately the LESSOR about the magnitude of repair,
provided that (i) the repair amount is higher than US$ 100,000.00 (One hundred
thousand and 00/100 US Dollars), or (ii) such damage might produce a Material
Adverse Change.


 

--------------------------------------------------------------------------------

 


En caso que se produzcan desperfectos, daños, destrucción, pérdida y/o
perjuicios  en los Bienes, queda entendido que subsistirá la obligación de la
ARRENDATARIA de pagar a la LOCADORA la totalidad de las Cuotas no vencidas, en
las oportunidades establecidas en este Contrato.
 
In case of damages, destruction and/or loss in the Property, it is understood
that the LESSEE’s obligation to pay the LESSOR the whole amount of overdue
Installments, in the opportunities established herein, shall survive.
     
DECIMO PRIMERA.- La ARRENDATARIA se obliga a no hacer ninguna clase de
modificaciones, alteraciones, adiciones o mejoras en los Bienes materia de este
Contrato que implique menoscabo o detrimento del valor de los Bienes. En caso de
cambios sustanciales a los Bienes, se deberá comunicar por escrito a la LOCADORA
dentro de los treinta (30) Días posteriores de efectuado el cambio o
modificación.
 
ELEVENTH.- The LESSEE undertakes not to make any change, alteration, addition or
improvement in the Property, which are subject matter hereof, that involves
damages or detriment of the Property value. In case of considerable changes to
the Property, the LESSEE shall inform in writing to the LESSOR within thirty
(30) Days after having made the change or alteration.
     
Cualquier modificación, alteración o mejora que la ARRENDATARIA realice en los
Bienes quedará en beneficio de la LOCADORA. Toda reparación, cualquiera sea su
naturaleza, importancia o urgencia serán de cuenta, costo y cargo de la
ARRENDATARIA, sin derecho a reembolso o compensación alguna por parte de la
LOCADORA.
 
Any change, alteration or improvement made by the LESSEE in the Property, shall
remain in benefit of the LESSOR. The LESSEE shall be responsible for any repair,
whatsoever its nature, importance or urgency, without any reimbursement or
compensation by the LESSOR.
     
DECIMO SEGUNDA.- Asimismo, la ARRENDATARIA se obliga a no realizar actos que
permitan la posesión total o parcial de los Bienes, o cesión o traspaso de
derechos y obligaciones sobre los mismos, por parte de terceras personas, bajo
cualquier título. La ARRENDATARIA se obliga a no traspasar o ceder total o
parcialmente el uso de los Bienes sin contar con el consentimiento previo y por
escrito de la LOCADORA. El incumplimiento de esta estipulación es causal de
resolución del presente Contrato, pudiendo la LOCADORA resolverlo bajo los
términos y condiciones establecidos en la Cláusula Trigésimo Sexta.
 
TWELFTH.- Also, the LESSEE undertakes not to carry out acts that allow the total
or partial possession of the Property, or the assignment or transfer of rights
and duties regarding it by a third party, under any title. The LESSEE undertakes
not to transfer or cede totally or partially the use of the Property without
having a prior written authorization of the LESSOR. Noncompliance with this
provision shall be cause of termination of this agreement, in which case the
LESSOR will be able to end it under the terms and conditions established in the
Thirty-Sixth Clause.


 

--------------------------------------------------------------------------------

 


Quedan excluidos de la obligación antes mencionada todos los actos y contratos
derivados de las actividades inherentes al curso ordinario de los negocios de la
ARRENDATARIA, tales como arriendo, subarriendo, almacenaje, guardianía,
disposición de instalaciones, operación de terminales y administración. La
relación antes mencionada es meramente enunciativa, por lo que se entenderá
dentro de las actividades de la ARRENDATARIA, todas aquellas que se encuentren
vinculadas al desarrollo de su negocio. En estos supuestos, la ARRENDATARIA se
obliga frente a la LOCADORA en caso de resolución del Contrato, a ceder dichos
contratos a favor de la LOCADORA o del tercero designado por ésta en tanto
dichos contratos sean inherentes o necesarios para la explotación económica de
los Bienes.
 
It is excluded from the obligation before mentioned any acts and agreements
derived from activities inherent to the regular course of the LESSEE’s business,
such as lease, sublease, storage, surveillance, facilities disposal, terminals
operation and management. The abovementioned list is merely an example;
therefore, all those activities related to the business development shall be
understood as LESEE’S activities. In these cases, the LESSEE is obliged before
the LESSOR in the event of termination of the Contract, to assign such contracts
to the LESSOR or to the person appointed by the latter, provided that such
contracts are inherent or necessary for the economic exploitation of the Goods.
     
Igualmente, queda expresamente establecido que la ARRENDATARIA podrá celebrar
otros contrato de crédito o pactar nuevas facilidades crediticias con otras
entidades financieras para la ampliación, mejora, ejecución de nuevos negocios o
mantenimiento y expansión de su infraestructura para lo cual la LOCADORA
colaborará con la ARRENDATARIA y, de ser el caso, suscribirá los actos jurídicos
necesarios para que se pueda estructurar tales facilidades crediticias.
 
Likewise, it is expressly established that the LESSEE shall be able to sign
other loan agreements or negotiate new credit facilities with other financial
institutions for the extension, improvement, execution of new business, or
maintenance and expansion of its infrastructure. For that purpose, the LESSOR
shall collaborate with the LESSEE and, if applicable, sign legal acts necessary
to constitute such credit facilities.

 

--------------------------------------------------------------------------------


 
DECIMO TERCERA.- En caso que se produjera cualquier acto atentatorio a la libre
posesión de los Bienes por terceras personas, la ARRENDATARIA, deberá dar aviso
dentro del Día Hábil de ocurrido el hecho a la LOCADORA, sin perjuicio de
iniciar las acciones correspondientes. La LOCADORA podrá exigir a la
ARRENDATARIA la adopción de medidas y/o acciones que considere convenientes para
recuperar la libre posesión sobre los Bienes, siendo de cargo de la ARRENDATARIA
los gastos que se deriven de dichas medidas o acciones. En caso que la LOCADORA
tuviera que efectuar algún pago para recuperar la libre posesión de los Bienes,
los desembolsos que realice serán cobrados a la ARRENDATARIA, de conformidad con
lo dispuesto en las Cláusula Décimo Séptima del presente Contrato.
 
THIRTEENTH.- If any act considered as an attack on the free possession of the
property is produced by a third party, the LESSEE shall inform the LESSOR on the
Working Day in which the fact has occurred, without prejudice to bring the
corresponding actions. The LESSOR shall be able to demand the LESSEE for the
adoption of measures and/or actions that may consider convenient to recover the
free possession of the Property, being the LESSEE responsible for the expense
derived from such measures or actions. In the event that the LESSOR has to pay
in order to recover the free possession of the Property, the outlays made shall
be collected to the LESSEE, according to Seventeenth Clause herein.
     
DECIMO CUARTA.- La ARRENDATARIA se obliga a obtener y mantener vigentes los
permisos, autorizaciones, licencias y registros necesarios para el uso y
explotación continua de los Bienes.
 
FOURTEENTH.- The LESSEE undertakes to obtain and keep the permits,
authorizations, licenses and records necessary for the use and continuous
operation of the Property.
     
La cancelación, falta de obtención, revocatoria, vencimiento o cualquier otra
circunstancia similar de cualquier permiso, licencia, autorización, registro,
certificado, declaratoria y, en general, de cualquier documento necesario para
el uso sin interrupción alguna que la ARRENDATARIA dará a los Bienes o la falta
de cumplimiento o cumplimiento parcial, tardío o defectuoso de cualquier
requerimiento de los indicados en la presente cláusula no será causal para que
la ARRENDATARIA incumpla los pagos a que se obliga por el presente Contrato, aún
cuando tales circunstancias originen que a los Bienes no pueda dársele el uso
que se pretende o se impida de cualquier forma su uso. El incumplimiento en la
obtención o renovación de cualquier documento indicado en la presente cláusula
será causal de resolución del presente Contrato bajo los términos y condiciones
establecidos en la Cláusula Trigésimo Sexta, siempre que ello implique la
paralización o suspensión de las actividades de la ARRENDATARIA y/o uso de los
Bienes.
 
Cancellation, non-obtaining, revocation, expiration or any other similar
circumstance of any permit, license, authorization, record, certificate,
statement and, in general, any document necessary for the LESSEE to use the
Property without interruption, or noncompliance or partial, belated or faulty
compliance with any requirement indicated herein shall not be considered as
grounds for noncompliance with payment to which the LESSEE is obliged hereunder,
even when such circumstances originate that the Property may not be used as
expected, or that use may be avoided whichever way. Noncompliance with the
obtaining or renewal of any document indicated herein shall be considered as
grounds for the termination hereof under the terms and conditions set forth in
Thirty-Sixth Clause, provided that this results in the stoppage or suspension of
the activities of the LESSEE and / or use of Goods.


 

--------------------------------------------------------------------------------

 


DE LAS INSPECCIONES
 
INSPECTIONS
DECIMO QUINTA.-  La LOCADORA tiene derecho a inspeccionar los locales de la
ARRENDATARIA en donde se encuentren los Bienes tantas veces como lo obligue la
ley y adicionalmente una (1) vez al año, con la finalidad de cerciorarse que la
ARRENDATARIA hace uso correcto de ellos. Por su parte, la ARRENDATARIA se obliga
a facilitar dichas inspecciones.
 
FIFTHEENTH.-  The LESSOR has the right to inspect the LESSEE’s facilities, where
the Property is located, every time the law requires it, and additionally, once
(1) a year in order to be sure that the LESSEE uses them correctly. For its
part, the LESSEE undertakes to facilitate such inspections.
     
La LOCADORA podrá realizar las inspecciones y constataciones referidas en
presencia de un Notario Público designado por ella. Asimismo, la LOCADORA podrá
solicitar a un perito independiente la valuación de los Bienes anualmente en
aplicación de lo normado por la Superintendencia de Banca, Seguros y AFP. Se
deja expresa constancia, que única y exclusivamente que los costos que genere la
inspección y valuación de los Bienes por una (1) vez al año, serán por cuenta y
riesgo de la ARRENDATARIA, previa aprobación del importe correspondiente,
debiendo esta última rembolsar dichos gastos a la LOCADORA de conformidad con lo
establecido en la Cláusula Décimo Séptima, siempre que dichos gastos sean
debidamente sustentados por la LOCADORA. Cualquier inspección o valuación
adicional, requerida por la LOCADORA por causas debidamente justificadas y
distinta a las arriba señaladas, será asumida por la LOCADORA.
 
The LESSOR shall be able to carry out the referred inspections and verifications
before a Notary Public appointed by it. The LESSOR shall be able also to ask an
independent expert for the Property valuation once a year according to
provisions set forth by the Superintendency of Banking and Insurance and Pension
Fund Association. It is expressly recorded that only and exclusively the costs
generated by the Property inspection and valuation once (1) a year shall be at
the LESSEE’s cost and risk, prior approval of the corresponding amount. The
LESSEE’S shall reimburse such expenses to the LESSOR pursuant to Seventeenth
Clause, provided that such expenses are duly supported by the LESSOR. Any
inspection or valuation additional to those previously mentioned, required by
LESSOR and for duly justified reasons other than aforementioned, shall be
assumed by the LESSOR.


 

--------------------------------------------------------------------------------

 


Finalmente, queda establecido que sólo en el caso que alguna autoridad
competente en cumplimiento de sus funciones exija a la LOCADORA una inspección o
valuación adicional de los Bienes antes que se cumpla el plazo anual aquí
establecido, la LOCADORA avisará a la ARRENDATARIA, quien quedará obligada a
cumplir con dicho requerimiento.
 
Finally, it is established that only if any competent authority in the
performance of his/her duties demands an additional Property inspection or
valuation to the LESSOR before the annual term established herein, the LESSOR
shall inform the LESSEE, who shall be obliged to comply with such requirement.
     
Toda inspección a ser llevada a cabo, deberá ser puesta en conocimiento de la
ARRENDATARIA, por escrito, y  ésta tendrá que facilitar la inspección de los
Bienes en un plazo máximo de cinco (05) Días Hábiles contados desde la recepción
del correspondiente requerimiento, siempre que dicha inspección no perturbe el
normal desarrollo de las actividades de la ARRENDATARIA.
 
Any inspection to be carried out shall be informed to the LESSEE in writing, and
this one shall have to facilitate the Property inspection in a maximum term of
five (05) Working Days counted from the reception of the corresponding
requirement, provided that such inspection does not perturb the regular
development of the LESSEE’s activities.
     
La LOCADORA podrá solicitar a la ARRENDATARIA y ésta se encontrará obligada a
obtener dentro de los 30 días de recibido el requerimiento realizado por la
LOCADORA, una validación de la tasación practicada por el Ingeniero Efraín
Alatrista Gómez, de fecha 26 de mayo de 2009 respecto de los Bienes, la misma
que será practicada por un perito valuador designado por la LOCADORA, dicha
validación incluirá un inventario detallado y codificado de los Bienes y de
existir cualquier diferencia con la relación de Bienes materia del Anexo 4 del
Contrato, la ARRENDATARIA se obliga a suscribir los documentos públicos y/o
privados que resulten necesarios para adecuar el Anexo 4 al inventario de Bienes
detalladazo y codificado. Los costos materia de la validación e inventario serán
asumidos íntegramente por la ARRENDATARIA.
 
The LESSOR may request to the LESSEE, and the latter will be obliged to obtain
within 30 days from receiving the request made by the LESSOR, a validation of
the valuation performed by the Engineer Efrain Alatrista Gomez, dated May 26,
2009 regarding the Goods, which shall be practiced by a professional valuator
appointed by the LESSOR. This validation shall include a detailed and coded
inventory of the Goods and if there were any difference with respect to the
Goods listed in Annex 4 hereto, the LESSEE undertakes to sign all the public
and/or private documents required to adapt the Annex 4 to the detailed and coded
inventory of the Goods. The costs relating to the validation and inventory shall
be borne entirely by the LESSEE.   




 

--------------------------------------------------------------------------------

 



DE LA CONSERVACION DEL MEDIO AMBIENTE
 
CONSERVATION OF ENVIRONMENT
DECIMO SEXTA.- La ARRENDATARIA declara que cumple con las normas legales
vigentes relativas al medio ambiente.
 
SIXTEENTH.- The LESSEE declares to comply with the statutory provisions
currently in force related to the environment.
     
Asimismo, la ARRENDATARIA se compromete a enviar a la LOCADORA, cada vez que
esta lo solicite, una declaración suscrita por su representante legal o,
alternativamente, una certificación de perito independiente, respecto del
cumplimiento de las obligaciones que en materia ambiental, pudiera imponer la
legislación vigente.
 
The LESSOR also undertakes to send the LESSOR, every time it requires it, a
statement signed by its legal representative or, alternatively, an independent
expert’s certification regarding the fulfillment of obligations that the current
legislation may impose on environmental matters.
     
Sin perjuicio de lo anterior, la ARRENDATARIA autoriza a la LOCADORA, su
representante o las personas que ésta designe, bajo su cuenta y costo, a
verificar el cumplimiento por parte de la ARRENDATARIA de las obligaciones en
materia ambiental, durante la vigencia del presente Contrato, obligándose a
prestar las facilidades necesarias para tal verificación.
 
Notwithstanding the foregoing, the LESSEE authorizes the LESSOR, its
representative or individuals appointed by itself, at its own cost, to verify
that the LESSEE complies with obligations on environmental matters, during the
validity hereof, undertaking to provide the opportunities necessary for such
verification.
     
Se deja expresa constancia, que el costo involucrado, en uno u otro caso, será
de cuenta y cargo de la ARRENDATARIA.
 
It is expressly recorded that the LESSEE shall assume the abovementioned cost,
in any case.
     
Si debido al incumplimiento, por parte de la ARRENDATARIA, de las disposiciones
legales vigentes aplicables sobre medio ambiente, así como de lo acordado en
esta cláusula, la LOCADORA es multada o sancionada de forma alguna, la
ARRENDATARIA asumirá el pago de las multas y demás gastos en los que podría
incurrir la LOCADORA.
 
If, due to the noncompliance with the applicable current statutory provisions on
environmental matters as well as this clause, the LESSOR is fined or sanctioned
in any way, the LESSEE shall assume the payment of fines and other expenses in
which the LESSOR may incur.
     
El incumplimiento de las disposiciones legales vigentes aplicables sobre medio
ambiente, así como de lo acordado en esta cláusula, en su caso, es causal de
resolución del presente Contrato, bajo los términos y condiciones establecidos
en la Cláusula Trigésimo Sexta.
 
The noncompliance with the applicable current statutory provisions on
environmental matters as well as this clause, where appropriate, is considered
as grounds for termination hereof, under the following terms and conditions set
forth in Thirty-Sixth Clause.


 

--------------------------------------------------------------------------------

 


DE LOS PAGOS POSTERIORES
 
SUBSEQUENT PAYMENTS
DECIMO SEPTIMA.-
 
SEVENTEENTH.-
     
17.1       Fijado el Monto del Capital Financiado según el Anexo 2, en todos
aquellos casos que la LOCADORA efectúe cualesquiera pagos que posteriormente
correspondan ser trasladados a la ARRENDATARIA para su pago, se utilizará el
procedimiento señalado en el numeral 17.2 siguiente.
 
17.1       Once the Financing Capital Amount has been fixed according to
Appendix 2, in all those cases that the LESSOR makes any payment that correspond
to be subsequently paid by the LESSEE, the procedure indicated below in item
17.2 shall be used.
     
17.2      Los pagos señalados en el numeral 17.1 anterior serán reembolsados por
la ARRENDATARIA a la LOCADORA dentro de los cinco (5) Días Hábiles siguientes de
recibido el aviso por parte de esta última. En cualquier caso, al importe del
reembolso le será añadido el Impuesto General a las Ventas correspondiente y
cualesquiera otros Tributos que en el futuro pudieran gravar al arrendamiento
financiero o al los Bienes objeto del presente Contrato.  Queda establecido que
lo señalado en el presente numeral resulta aplicable a todos los casos en los
que proceda un reembolso como consecuencia de Tributos, multas, costos, gastos y
cualquier otro concepto en los que haya incurrido la LOCADORA bajo el presente
Contrato. En caso el desembolso que haya realizado la LOCADORA no hubiese sido
realizado en Dólares de los Estados Unidos de América, sino en otra moneda, el
valor de conversión de otra moneda a Dólares de los Estados Unidos de América
será el correspondiente al tipo de cambio vigente al día de cada desembolso para
las operaciones de compra de moneda extranjera, que publica la LOCADORA.
 
17.2       Payments indicated above in item 17.1 shall be reimbursed by the
LESSEE to the LESSOR within the five (5) Working Days after having been informed
by this last one. In any case, General Sales Tax and any other Tax, which in the
future could be applied to the leasing or the Property, subject matter hereof,
shall be added to the outlay amount. It is established that the contents of this
item is applicable to any case involving an outlay as a result of taxes, fines,
costs, expenses and any other item in which the LESSOR has incurred hereunder.
If the outlay made by the LESSOR is in a different currency from US Dollars, the
conversion value from another currency to US Dollars shall be the value
corresponding to the current exchange rate on each outlay day for foreign
currency purchase operations, published by the LESSOR.


 

--------------------------------------------------------------------------------

 


DE LA VIGENCIA Y DEL PLAZO DEL CONTRATO
 
AGREEMENT VALIDITY AND TERM
DECIMO OCTAVA.-  El plazo de vigencia del presente Contrato se encuentra
señalado en el  Anexo 1.
 
EIGHTEENTH.-  The validity term hereof is indicated in Appendix 1.
     
Sin perjuicio de la entrada o no en vigencia de las obligaciones del presente
Contrato, las partes reconocen que el Contrato se ha perfeccionado con el mero
consentimiento de las partes, tal como lo estipula el Artículo 1352 del Código
Civil. En consecuencia, no asiste a las partes la facultad de resolver
unilateralmente el presente Contrato, salvo los casos expresamente contenidos en
la ley o el propio Contrato. Sin que nada en este documento pueda entenderse en
sentido contrario, la obligación de la LOCADORA de realizar el desembolso del
Monto del Capital Financiado, está sujeta al cumplimiento de todas y cada una de
las Condiciones Precedentes establecidas en la Cláusula Quinta a satisfacción de
la LOCADORA.
 
Notwithstanding the validity or not of the obligations hereof, the parties
recognize that the Agreement has been improved with their express consent, as
stipulated in Article 1352 of Civil Code. Therefore, the parties are not
empowered to unilaterally terminate this Agreement, except cases expressly
contained in the law or the Agreement itself. Notwithstanding anything to the
contrary in this Agreement, the LESSOR’s obligation to pay out the Financing
Capital Amount, is subject to the fulfillment of all and each of the Conditions
Precedent established in Fifth Clause to the LESSOR’s satisfaction.
     
Si dentro de los treinta (30) Días de suscrita la Escritura Pública que la
presente minuta origine, la ARRENDATARIA no ha cumplido con las Condiciones
Precedentes necesarias para efectuar el desembolso y por ende para que empiece a
correr el plazo de vigencia establecido en la presente cláusula, la ARRENDATARIA
cancelará a la LOCADORA todos aquellos gastos razonables debidamente sustentados
que se hayan efectuado o cargos que se generen con motivo del presente Contrato
o de su preparación, dentro de los dos (02) Días Hábiles siguientes a la
recepción del requerimiento formulado, por escrito, con tal fin por la LOCADORA,
en el cual detallará los conceptos y montos a cancelar. Quedará a criterio de la
LOCADORA prorrogar el plazo de treinta días antes mencionado o proceder a
resolver el contrato, bastando para ello el envío de una comunicación escrita a
la ARRENDATARIA, sin responsabilidad para ninguna de las partes, salvo el pago
de los gastos antes indicados a la LOCADORA.
 
If, within thirty (30) days from the signing of the Public Deed arising from the
Minute hereto, the LESSEE has not fulfilled the Conditions Precedent necessary
to make the outlay, and therefore, postpone the validity period established
herein, the LESSEE shall pay the LESSOR all those reasonable expenses duly
supported that have been incurred or charges that may be generated hereunder or
by its preparation, within two (02) Working Days following to the reception of
requirement formulated in writing by the LESSOR, in which the items and amounts
payable will be detailed. The LESSOR shall be able to postpone the 30-day period
above mentioned, or proceed to terminate the agreement, being necessary only the
sending of a written notice to the LESSEE, without responsibility of any party,
except the payment of expenses before indicated to the LESSOR.


 

--------------------------------------------------------------------------------

 


DE LAS CUOTAS DE ARRENDAMIENTO FINANCIERO
 
LEASING INSTALLMENTS
DECIMO NOVENA.- La ARRENDATARIA se obliga al pago de las Cuotas de arrendamiento
financiero de acuerdo al cronograma de pagos que se indica en el Anexo 2 que
forma parte integrante del presente Contrato, las cuales incluyen la
amortización del Monto del Capital Financiado y los Intereses.
 
NINETEENTH. The LESSEE shall pay leasing installments according to the payment
schedule set forth in Appendix 2, which makes an integral part of this
Agreement, including amortization of the Financing Capital Amount and Interests.
     
El Monto del Capital Financiado será repagado por la ARRENDATARIA en setenta y
dos (72) Cuotas, las doce (12) primeras únicamente de Intereses y las siguientes
sesenta (60) de capital e Intereses. El pago de las Cuotas será al final de cada
mes vencido; siendo la primera Cuota pagadera al término del primer mes a partir
de la fecha de desembolso del Monto del Capital Financiado; según se indica en
el referido cronograma de pagos.
 
The Financing Capital Amount shall be repaid by the LESSEE in seventy-two (72)
Installments, the first twelve ones (12) are only interests and the following
sixty ones (60) are capital and interests. The Installments payment shall be
made at the end of each month in arrears. The first Installment shall be paid at
the end of the first month from the outlay date of the Financing Capital Amount;
as indicated in the payment schedule.
     
Al importe total de cada Cuota de arrendamiento financiero se añadirá el
correspondiente Impuesto General a las Ventas y cualesquiera otros Tributos que
en el futuro pudieran gravar al arrendamiento financiero, o a los Bienes objeto
del presente Contrato.
 
Value Added Tax and any other applicable taxes, which in the future could be
applied to the leasing or the Property hereof, shall be added to the total
amount of each Leasing Installment.

 

--------------------------------------------------------------------------------


 
DEL MEDIO DE PAGO
 
METHOD OF PAYMENT
VIGESIMA.- La ARRENDATARIA autoriza desde ya a la LOCADORA para que debite de la
Cuenta Pagadora –según este término es definido en el Contrato de Fideicomiso en
Administración; o, en caso de falta de fondos en la referida cuenta, en
cualesquiera de las cuentas que mantiene la primera en su institución, los
importes necesarios a efectos de cumplir con cada una de las obligaciones que
mantiene en virtud del presente Contrato; inclusive, pudiendo sobregirar las
mismas. En su defecto, la ARRENDATARIA se compromete a pagar todas las
obligaciones derivadas del presente Contrato en las oficinas de la LOCADORA o en
el lugar y en la forma que ella indique.
 
TWENTIETH. From now on, the LESSEE authorizes the LESSOR to debit from the
Beneficent Account- as this term is established in the Trust Management
Agreement; or, in case of lack of funds in the mentioned account, in any of the
accounts that the first one has in its institution, the necessary amounts in
order to comply with each of its obligations established by virtue hereof; even
being able to overdraw such accounts. Otherwise, the LESSEE undertakes to pay
all obligations arising from this Agreement in the offices of the LESSOR or in
the place and condition it specifies.
     
Las partes declaran que todos los pagos que realice la ARRENDATARIA a la
LOCADORA, derivados del presente Contrato, deberán realizarse en Dólares de los
Estados Unidos de América, con arreglo a lo establecido en el artículo 1237 del
Código Civil. En consecuencia, las partes acuerdan expresamente, de acuerdo a la
autorización contenida en el segundo párrafo del artículo 1237 citado, que el
pago deberá hacerse, necesariamente, en Dólares de los Estados Unidos de
América, renunciando la ARRENDATARIA a su facultad de hacer dichos pagos en
moneda nacional.
 
The parties declare that all payments made by the LESSEE to the LESSOR shall be
made in US Dollars in accordance with Article 1237 of the Civil Code. Therefore,
the parties expressly agree, according to the authorization specified in the
second paragraph of such Article that the payment shall be made necessarily in
US Dollars, waiving the LESSEE its right to make such payments in local
currency.
     
No obstante, la ARRENDATARIA podrá realizar los pagos en moneda nacional, previa
autorización escrita por parte de la LOCADORA y siempre que se entregue a la
LOCADORA el importe en moneda nacional que le permita adquirir de inmediato, en
el momento de cada pago, los Dólares de los Estados Unidos de América por el
monto establecido para las obligaciones pactadas en el presente Contrato. El
valor de conversión de otra moneda a Dólares de los Estados Unidos de América
será el correspondiente al tipo de cambio vigente al día de cada desembolso para
las operaciones de compra de moneda extranjera, que publica la LOCADORA.
 
However, the LESSEE shall be able to make the payments in local currency, upon
written authorization by the LESSOR and provided that the amount received is in
local currency, allowing the LESSOR to buy immediately, at the moment of each
payment, US Dollars in the established amount for the obligations agreed herein.
The conversion value from other currency to US Dollars shall be at the current
exchange rate on the date of each outlay for the purchase operations of foreign
currency the LESSOR publishes.


 

--------------------------------------------------------------------------------

 


DEL LOS PREPAGOS
 
PREPAYMENTS
VIGESIMO PRIMERA.- La ARRENDATARIA deberá comunicar a la LOCADORA, por escrito y
con una anticipación de por lo menos treinta (30) Días, su intención de realizar
un prepago.
 
TWENTY-FIRST. The LESSEE shall inform the LESSOR, upon thirty (30) days previous
written notice, about its intention to make the prepayment.
     
Los prepagos voluntarios sólo podrán realizarse en las Fechas de Pago y por un
monto mínimo de US$ 500,000 (Quinientos mil y 00/100 Dólares de los Estados
Unidos de América), o por un múltiplo entero de ese monto o por el monto
pendiente de pago; en cuyo caso, la ARRENDATARIA se encontraría autorizada a
realizar de forma anticipada el ejercicio de la Opción de Compra.
 
Voluntary prepayments could only be made on the Payment Dates and in the minimum
amount of US$ 500,000 (Five Hundred Thousand and 00/100 US Dollars), or in an
integer multiple of that amount or in the outstanding amount; in which case the
LESSEE would be authorized to carry out in advance the Purchase Option.
     
Los prepagos serán afectados por un pago adicional según el siguiente detalle:
 
Prepayments shall be subject to an additional payment as specified below:
     
21.1       En el año 1 el pago adicional por prepago será de  1.50% sobre el
monto a prepagar.
 
21.1      In the first year, the additional payment per prepayment shall be
1.50% over the amount to be prepaid.
     
21.2       Entre el año 2 y el año 3 el pago adicional por prepago será de 1.00%
sobre el monto a prepagar.
 
21.2       Between the second and third year, the additional payment per
prepayment shall be 1.00% over the amount to be prepaid.
     
21.3       Entre el año 4 y el año 5 el pago adicional por prepago será de 0.50%
sobre el monto a prepagar.
 
21.3       Between the fourth and fifth year, the additional payment per
prepayment shall be 0.50% over amount to be prepaid.
     
21.4       A partir del año 6 los prepagos no estarán afectos a pago adicional
alguno.
 
21.4       From the sixth year, prepayments shall not be subject to any
additional payment.


 

--------------------------------------------------------------------------------

 


Este pago adicional no resultará aplicable en los siguientes casos: (i) cuando
el prepago se produzca con flujos originados en financiamientos otorgados por la
LOCADORA u originados en la colocación de valores estructurados por la LOCADORA;
(ii) cuando el prepago se produzca con flujos otorgados por personas naturales o
jurídicas que participen en el capital social de la ARRENDATARIA, siempre que
este prepago se dé para subsanar alguna causal de resolución del presente
Contrato; (iii) cuando el prepago se produzca como consecuencia del reajuste de
las Cuotas o del incremento de los Costos que la LOCADORA disponga en el marco
de este Contrato; (iv) cuando el prepago se produzca como consecuencia de la
cesión de posición contractual de este Contrato por parte de la LOCADORA; (v)
cuando el prepago se produzca con recursos originados en el pago de una
indemnización por los Seguros; y, (vi) cuando el prepago no sea voluntario o se
produzca por exigencias de la LOCADORA.
 
This additional payment shall not be applicable in the following cases: (i) when
the prepayment is made with cash flows from financing granted by the LESSOR or
from structured stocks placement by the LESSOR; (ii) when the prepayment is made
with cash flows granted by individuals or legal persons who participate in the
LESSEE’s capital stock, provided that this prepayment is made to rectify any
ground for termination hereof; (iii) when the prepayment is made as a
consequence of the Installments readjustment or the Costs increase that the
LESSOR provides within the frame of the Agreement; (iv) when the prepayment is
made as a consequence of the contractual position transfer by the LESSOR; (v)
when the prepayment is made with resources from insurance compensation; and,
(vi) when the prepayment is not voluntary or is made by demands of the LESSOR.
     
Los prepagos voluntarios serán aplicados en el siguiente orden: a) gastos y/o
Tributos; b) comisiones vencidas; c) intereses moratorios; d) Cuotas por vencer
de acuerdo al nuevo cronograma de pagos que las partes acuerden.
 
Voluntary prepayment shall be applied as follows: a) expenses and/or Taxes; b)
overdue commissions; c) default interests; d) Installments to become due
according the new payment schedule agreed by parties.
     
Cualquier prepago voluntario estará afecto al Impuesto General a las Ventas.
 
Any voluntary prepayments shall be subject to General Sales Tax.


 

--------------------------------------------------------------------------------

 


DEL ATRASO EN LOS PAGOS Y LA PENALIDAD POR INCUMPLIMIENTO
 
LATE PAYMENTS AND PENALTY FOR NONCOMPLIANCE
     
VIGESIMO SEGUNDA.- Las partes convienen que, de no ser efectuados los pagos por
la ARRENDATARIA, en las fechas estipuladas en el presente Contrato, la
ARRENDATARIA incurrirá en mora automáticamente, según lo dispuesto por el
numeral 1 del artículo 1333 del Código Civil y asumirá todos los costos y gastos
que se deriven de la cobranza judicial y/o extrajudicial, incluyendo los
honorarios de abogados, por tanto no será necesaria la intimación al deudor para
que la mora exista. El interés moratorio, en caso se configure una causal de
resolución de incumplimiento será equivalente a, agregar a la tasa de interés
compensatorio pactada, dos puntos porcentuales.
 
TWENTY-SECOND. The parties agree that if the payments were not made by the
LESSEE in the dates set forth herein, the LESSEE would incur in late payment
penalties automatically, according to item 1 of Article 1333 of the Civil Code
and would assume all the costs and expenses resulting from the court or
out-of-court action for collection, including attorneys’ fees. Therefore, it
shall not be necessary to demand the debtor for the existence of penalties. If
there are Grounds for Terminationof noncompliance with payment, the default
interest shall be equal to added to the compensatory interest rate two
percentage points.
     
En caso, durante la vigencia del Contrato, la ARRENDATARIA incumpliera con una
cualquiera de las obligaciones no dinerarias asumidas frente a la LOCADORA y
como consecuencia de ello se configure una causal de resolución conforme a lo
indicado en la clausula Trigésimo Sexta de este Contrato; estando facultada la
LOCADORA para resolver el CONTRATO, la LOCADORA tendrá la facultad de requerir a
la ARRENDATARIA el pago de una suma en calidad de penalidad que resulte de
aplicar el equivalente al  2% del saldo de principal insoluto dividido entre
trescientos sesenta (360) por el número de días transcurridos desde la fecha en
que la LOCADORA comunique  por escrito a la ARRENDATARIA que, pese a haberse
configurado una causal de resolución la LOCADORA ha decidido no resolver el
Contrato y exhorta a la ARRENDATARIA a la subsanación  de la causal de
resolución configurada, en un determinado plazo, hasta su subsanación. La
comunicación arriba indicada deberá ser aceptada por escrito por parte de la
ARRENDATARIA, dentro del segundo DÍA HÁBIL de haber sido recibida, para que la
misma surta efecto. La aceptación obliga a la ARRENDATARIA a efectuar el pago de
la penalidad pactada y suspende, por el plazo otorgado a la ARRENDATARIA, el
derecho que tiene la LOCADORA de resolver el Contrato por la causal de
resolución configurada que diera mérito al pago de la mencionada penalidad.
 
If, during the term of the contract, the LESSEE failing to comply with any of
the non-monetary obligations assumed with LESSOR and as a consequence of this is
a causal set resolution in accordance with the Thirty-Sixth Clause of this
Agreement; being the LESSOR with the power to terminate the contract, LESSOR has
the faculty to require the LESSEE to pay a monetary penalty as that resulting
from applying the equivalent to 2% of the remaining unresolved balance divided
between three hundred sixty (360) by number of days from the date the LESSOR
communicated in writing to LESEE, despite having set a causal of resolution
LESSOR has decided not to terminate the Agreement and calls upon the LESSEE to
remedy the cause of the resolution configured within a certain period, until
they cure. Communication above must be accepted in writing by LESEE within the
second working day of being received, so that it takes effect. Acceptance
requires the LESSEE to pay the agreed penalty and suspends for the period
granted to the LESSEE, the right of LESSOR to terminate the Contract by the
causal of resolution that gave origin to the payment of such penalty.


 

--------------------------------------------------------------------------------

 


INAPLICABILIDAD DEL MEDIO DE PAGO
 
INAPLICABILITY OF THE METHOD OF PAYMENT
VIGESIMO TERCERA.- Las partes declaran y reconocen que ha sido elemento esencial
para la celebración del Contrato el que las Cuotas sean establecidas en Dólares
de los Estados Unidos de América y que sean pagadas en dicha moneda, salvo que
la LOCADORA consienta en lo contrario por escrito. Atendiendo a ello, las partes
convienen de manera expresa que si en cualquier momento durante la vigencia del
presente Contrato se dictara una norma que impida la contratación en moneda
extranjera en el país, que impida el pago de obligaciones en moneda extranjera o
que impida la libre compra y/o venta de moneda extranjera en el país, de manera
que resulte imposible que la ARRENDATARIA cumpla con el pago de las obligaciones
a su cargo en Dólares de los Estados Unidos de América, la LOCADORA de común
acuerdo con la ARRENDATARIA fijará las nuevas Cuotas en moneda nacional y los
reajustes a los cuales estarían afectas las mismas, Cuotas que regirán hasta el
término del Contrato.
 
TWENTY-THIRD. The parties declare and acknowledge that the fact that the
Installments are established in US Dollars and paid in such currency, unless the
LESSOR otherwise notes in writing, has been a key element for entering into the
Agreement. Therefore the parties expressly agree that if at any time during the
term of this Agreement, a regulation is announced preventing contracts in
foreign currency in the country, payment of obligations in foreign currency
and/or free foreign exchange trading, so that the LESSEE could not fulfill its
obligations of payment in US Dollars, the LESSOR by mutual agreement with the
LESSEE shall establish new Installments in local currency and readjustments to
which such installments will be subject. These Installments shall be effect
until the termination of the Agreement.
     
De no lograrse un acuerdo al respecto en un plazo de treinta (30) Días
siguientes a la fecha de publicación de tal norma, las partes acuerdan desde ya
que la LOCADORA podrá declarar la resolución del Contrato bastando para ello
simple comunicación por escrito en tal sentido, resolución que surtirá efecto
automáticamente y de pleno derecho desde la fecha de recepción de dicha
comunicación, debiendo la ARRENDATARIA poner a disposición de la LOCADORA los
Bienes de acuerdo con el procedimiento establecido en la Cláusula Trigésimo
Sexta. En caso no proceda con lo requerido, la ARRENDATARIA continuará pagando
mensualmente, por concepto de indemnización, el equivalente al importe de la
Cuota más alta del Contrato, sin perjuicio del derecho de la LOCADORA a tomar
posesión de los Bienes, con arreglo a lo previsto en la Cláusula Trigésimo Sexta
del presente Contrato.
 
If no agreement is reached in a thirty-day (30) period after the publication
date of such regulation, from now on the parties agree that the LESSOR shall be
able to declare the termination of the Agreement with just a simple written
notice. The termination shall take effect automatically under law, from the date
such notice is received and the LESSEE shall put the Property at the disposal of
the LESSOR according to the procedure set forth in Clause Thirty-sixth. If it is
not applicable, the LESSEE shall continue paying on a monthly basis, for
compensation, the amount of the highest Installment of the Agreement,
notwithstanding the LESSOR’s right to take possession of the Property in
accordance with Clause Thirty-sixth hereof.


 

--------------------------------------------------------------------------------

 


DE LA IMPUTACION DE LOS PAGOS
 
IMPUTATION OF PAYMENTS
VIGÉSIMO CUARTA.- Todo pago que realice la ARRENDATARIA se aplicará primero a
los costos y gastos incurridos, después a los Intereses y, por último, al pago
de las Cuotas impagas de arrendamiento financiero.
 
TWENTY-FOURTH. All payment made by the LESSEE shall be applied first to the
costs and expenses incurred, then, to the Interests and finally, to the
outstanding Installments payments of leasing.
     
REAJUSTE DE CUOTAS
 
INSTALLMENTS READJUSTMENTS
VIGESIMO QUINTA.- Se deja expresa constancia que las Cuotas podrán ser
reajustadas, a juicio de la LOCADORA en caso de variación o modificación del
régimen tributario, regulatorio o legal existente que afecte a la LOCADORA por
concepto de los Bienes materia del Contrato o por el Contrato en sí, a fin de
trasladarle a la ARRENDATARIA el impacto económico correspondiente al eventual
pago que por los Bienes o por el Contrato, realice la LOCADORA por concepto de
cualquier impuesto que grave y/o que en el futuro pueda gravarlo.
 
TWENTY-FIFTH. It is expressly stated that the Installments could be readjusted
according to the LESSOR’s judgment in case of variation or amendment of the
current tax, regulatory or legal system that affects the LESSOR regarding the
Property or the Agreement itself. Thus, the LESSEE shall receive the economic
impact corresponding to the prospective payment for the Property or for the
Agreement made by the LESSOR for any taxes it applies and/or may apply in the
future.
     
En estos casos, la LOCADORA requerirá a la ARRENDATARIA la suscripción de la
adenda de modificación del presente Contrato. Si la ARRENDATARIA no cumple con
formalizar la minuta y la escritura pública de la adenda señalada dentro de los
treinta (30) Días siguientes de recibido dicho requerimiento, la ARRENDATARIA
incurrirá en causal de resolución, quedando la LOCADORA facultada a resolver el
presente Contrato con arreglo a lo estipulado en la Cláusula Trigésimo Sexta.
 
In these cases, the LESSEE shall be required by the LESSOR to sign the amendment
addendum of this Agreement. If the LESSEE does not comply with formalizing the
minute and the public deed of the mentioned addendum within thirty (30) days
after such request, the LESSEE shall fall into ground for termination, entitling
the LESSOR to terminate this Agreement in accordance with Clause Thirty-sixth.


 

--------------------------------------------------------------------------------

 


Sin perjuicio de lo señalado líneas arriba, si como consecuencia del reajuste de
Cuotas la ARRENDATARIA decide efectuar el prepago total o precancelación de este
Contrato, ésta no estará obligada a realizar el  pago adicional a que se refiere
la Cláusula Vigésimo Primera de este Contrato.
 
Notwithstanding the above mentioned, if, as a result of the Installments
readjustments, the LESSEE decides to make the prepayment of this Agreement; the
LESSEE shall not be obliged to make the additional payment according to Clause
Twenty-first hereof.
     
DE LA OPCION DE LA COMPRA
 
PURCHASE OPTION
VIGESIMO SEXTA.-
26.1    La LOCADORA otorga Opción de Compra a la ARRENDATARIA sobre los Bienes
por el monto (precio) que se indica en el Anexo 1, importe al que se añadirá el
Impuesto General a las Ventas y cualesquier otro tributo que afecte la operación
de venta.
 
26.1    TWENTY-SIXTH. The LESSOR grants purchase option to the LESSEE for the
Property in the amount (price) specified in Appendix 1. General sales tax and
any other tax applicable to sales operations shall be added to such amount.
     
26.2    La Opción de Compra podrá ser ejercida por la ARRENDATARIA: (i) durante
la vigencia del Contrato hasta los treinta (30) Días posteriores al pago de la
última Cuota, (ii) en cualquier momento durante la vigencia del Contrato
mediante el prepago o pago anticipado del total de las cuotas y cualquier otra
obligación pecuniaria pendiente de pago. Queda claro que el ejercicio de la
Opción de Compra únicamente surtirá efectos si la ARRENDATARIA hubiese cumplido
con el pago de todas y cada una de las Cuotas y demás obligaciones pecuniarias
derivadas del Contrato, no adeudando suma alguna a la LOCADORA derivada del
mismo.
 
26.2    The Purchase Option could be exercised by the LESSEE: (i) during the
term of the Agreement until thirty (30) days after the last payment of fees,
(ii) at any time during the contract through prepayment or payment in advance of
the total debt and any other financial obligation outstanding. It is clear that
the exercise of the Purchase Option shall only take effect if the LESSEE had
complied with the payment of all and each of the Installments and other
financial obligations derived from the Agreement, without owing any amounts to
the LESSOR therefrom.



 

--------------------------------------------------------------------------------

 


El monto que corresponda por el ejercicio de la Opción de Compra deberá ser
cancelada por la ARRENDATARIA dentro de los treinta (30) Días siguientes al pago
de la última Cuota –siempre que se cumplan los requisitos establecidos en el
párrafo precedente-. La ARRENDATARIA expresa su total, absoluta e irrevocable
aceptación a esta estipulación.
 
The corresponding amount for the exercise of Purchase Option shall be paid by
the LESSEE within thirty (30) Days after the payment of the last Installment,
provided that the requirements specified in the previous paragraph are met. The
LESSEE expresses its total, absolute and irrevocable acceptance of this
provision.
     
26.3    Sin que nada en este Contrato pueda entenderse en sentido distinto, la
LOCADORA unilateralmente podrá ampliar el plazo de treinta (30) Días en caso así
lo considere necesario para la correcta administración del Contrato.
 
26.3    Without nothing in this agreement may be seen as quite different, LESSOR
may unilaterally extend the period of thirty (30) days if it so deems necessary
for the proper administration of the Contract.
     
26.4    Las partes dejan expresa constancia que la ARRENDATARIA podrá ejercer la
Opción de Compra incluso en el caso de encontrarse incursa en causal de
resolución contractual de acuerdo con la Cláusula Trigésimo Sexta, siempre que
el Contrato no haya sido resuelto por la LOCADORA.
 
26.4    The parties expressly state that the LESSEE could exercise purchase
option even when falls into contractual Ground for Termination according to
Clause Thirty-sixth, provided that the Agreement has not been terminated by the
LESSOR.
     
26.5    El no ejercer o perder la Opción de Compra, no generará variación alguna
en las obligaciones derivadas de este Contrato que pudieran encontrarse
pendientes de pago.
 
26.5    Not to exercise or lose Purchase Option shall not generate any
changes in obligations derived therefrom that can be unpaid.



 

--------------------------------------------------------------------------------

 


DE LOS SEGUROS
 
INSURANCES
VIGESIMO SEPTIMA.- De conformidad con las normas aplicables, los Bienes deberán
estar adecuadamente cubiertos contra todo riesgo susceptible de afectarlos o
destruirlos, durante toda la vigencia del Contrato y en tanto la ARRENDATARIA
deba aún pagar cualquiera de  las obligaciones derivadas del mismo. Para ello,
la ARRENDATARÍA deberá contratar una póliza de seguro con una compañía de primer
nivel, de manera tal que los Bienes se encuentren asegurados contra todo riesgo,
incluyendo los riesgos de huelga, conmoción civil, daño malicioso, vandalismo y
terrorismo, responsabilidad civil y cualesquiera otros que la LOCADORA crea
conveniente.
 
TWENTY-SEVENTH. In accordance with the applicable regulations, the Property
shall be properly insured for all risk that may affect or destroy them during
the term of the Agreement, and provided that the LESSEE must still make any
payments from it. For this, the LESSEE shall acquire an insurance policy of a
first-class company so that the Property is insured for all risk, including
strike-risks, civil commotion, malicious damage, vandalism and terrorism, civil
responsibility and any other that the LESSOR deems convenient.
     
A solicitud de cualquiera de las partes y siempre que ello se encuentre
debidamente justificado y resulte posible de acuerdo con las normas, prácticas y
costumbres del mercado, el monto asegurado o los riesgos cubiertos por el seguro
podrán ser ampliados y la prima y gastos que se devenguen con motivo de esta
ampliación, serán de cuenta y cargo de la ARRENDATARIA.
 
Upon request of any of the parties and provided that it is duly justified and
may be possible, according to regulations, practices and customs of the market,
the amount insured or the risks covered by the insurance could be extend and the
premium and expenses accruing from this extension shall be paid by the LESSEE.
     
La póliza debe estar endosada en favor de la LOCADORA o, en caso no resulte
posible dicho endoso por causas no imputables a las partes, se deberá incluir
como beneficiario adicional a la LOCADORA.  La póliza debe cubrir a los Bienes
contra todo riesgo o eventualidad de pérdida o daño físico, cualquiera sea su
naturaleza, sin reserva ni limitación alguna, incluyendo los riesgos de huelga,
conmoción civil, daño malicioso, vandalismo y terrorismo, responsabilidad civil
y cualesquiera otros que la LOCADORA indique.  El monto mínimo de cobertura
deberá ser suficiente para cubrir, durante toda la vigencia del presente
Contrato, el valor de reposición de los Bienes.
 
The policy shall be endorsed in favor of the LESSOR or, if it is not possible to
make such endorsement for reasons beyond either party’s control, the LESSOR
shall be specified as additional beneficiary. The policy shall cover the
Property against all risks or possible loss or physical damage, whichever
nature, without reservation or limitation, including strike risks, civil
commotion, malicious damage, vandalism, terrorism, civil responsibility and any
others the LESSOR indicates. The minimal amount of coverage shall be enough to
cover the replacement cost of the Property during the term hereof.



 

--------------------------------------------------------------------------------

 


Para tal efecto, la ARRENDATARIA deberá remitir a la LOCADORA, para su
aprobación, antes de firmar la Escritura Pública que la presente minuta origine,
la póliza de seguros, cláusulas y anexos, con el endoso de cesión de derechos a
favor de la LOCADORA o la inclusión de la misma como beneficiario adicional,
según corresponda, incluyendo las siguientes estipulaciones que se detallan a
continuación, y con una copia de la factura por el pago de la prima de seguros
debidamente cancelada:
 
For this purpose, the LESSEE shall send the LESSOR, for approval, before signing
the Public Deed arising from the Minute hereto, the insurance policy, clauses
and Appendixes, endorsing the transfer of rights in favor of the LESSOR or
specifying it as additional beneficiary, as applicable, and including the
following provisions that are detailed below and a copy of the invoice for
insurance premium payment duly made:
     
27.1    La obligación de la aseguradora de dar aviso notarial a la LOCADORA con
treinta (30) Días de anticipación a la fecha de vencimiento de la póliza. En
caso de faltar este aviso la aseguradora no podrá oponer a la LOCADORA la
eventual falta de renovación o falta de pago de las primas, las que se tendrán
por pagadas y por tanto vigentes los derechos de la LOCADORA sobre la parte del
seguro interesado.
 
27.1    The Insurer shall send a notary notice to the LESSOR with thirty (30)
days in advance as of the due date of the policy. If there is no notice, the
insurer shall not be able to claim the LESSOR the possible lack of renewal or
non-payment of the premiums, which shall be paid and, therefore, the rights of
the LESSOR shall be in force on the interested insurance part.
     
27.2    La especificación de que las pólizas no podrán ser anuladas o quedar sin
efecto sin que medie aviso escrito o notarial a la LOCADORA por la aseguradora,
con un mínimo de treinta (30) Días de anticipación.
 
27.2    Provision that states that policies shall not be annulled or ineffective
without a notary or written notice to the LESSOR from the insurer with a minimum
of thirty (30) days in advance.
     
27.3    Constancia de que en caso de renovación estas estipulaciones quedarán
automáticamente insertas al endoso en las condiciones especiales, mientras se
mantenga vigente el Contrato con la LOCADORA aún cuando no exista indicación
escrita que así lo exprese.
 
27.3    Evidence that in case of renewal, these provisions shall be
automatically included upon endorsement in special conditions, provided that the
Agreement with the LESSOR remains in force, even though there is no written
notice that expresses the foregoing.



 

--------------------------------------------------------------------------------

 


27.4    Especificación por la aseguradora de que la póliza no se invalidará por
el hecho de que el asegurado omita involuntariamente declarar cualquier
circunstancia que deba considerarse de importancia para la estimación de la
gravedad de riesgo, cuando dicha circunstancia haya estado probadamente fuera
del control y/o conocimiento del asegurado.
 
27.4    Provision stated by the insurer specifying that the policy shall not be
void just because the insured omits to declare involuntarily any circumstances
that may deem important for estimating the seriousness of the risk, when it has
been proved to be out of control and/or unknown by the injured.
     
27.5    Constancia de que en caso de un eventual siniestro la aseguradora será
responsable frente a la LOCADORA, hasta por el límite máximo total indicado en
la póliza como suma asegurada. No será de aplicación la cláusula de seguro
insuficiente.  Asimismo, los siniestros ocurridos a los Bienes serán
indemnizados, sin el requerimiento de una previa aprobación de la ARRENDATARIA,
directamente a la LOCADORA, en su calidad de propietaria del bien asegurado y
endosataria de la póliza hasta por el monto máximo indicado y detallado en el
endoso debiendo ser el Convenio de Ajuste suscrito directamente por la LOCADORA.
 
27.5    Evidence that in case of a possible loss event, the insurer shall be
responsible before the LESSOR, up to the total maximum limit specified in the
policy as insured amount. Insufficient insurance clause shall not be applicable.
Moreover, in the event of any damage in the Personal Property, such Personal
Property shall be compensated, without a previous approval by the LESSEE,
directly to the LESSOR as owner of the insured property and policy endorsee, for
a maximum amount specified and detailed in the endorsement, which Adjustment
Agreement shall be signed by the LESSOR.
     
La ARRENDATARIA se obliga a mantener vigente la póliza de seguro durante todo el
plazo del Contrato, a pagar las primas que se devenguen de la renovación de cada
anualidad y a remitir a la LOCADORA una copia de la renovación anual con una
anticipación no menor a quince (15) Días Hábiles antes de su vencimiento.
 
The LESSEE agree to keep in effect the insurance policy during the Agreement
term; pay the premiums accrued from the renewal of each annuity and send a copy
of the annuity renewal to the LESSOR at least fifteen (15) Working Days in
advance before it expires.



 

--------------------------------------------------------------------------------

 


En caso que la ARRENDATARIA no cumpliera con remitir a la LOCADORA la póliza de
seguro dentro del plazo indicado, la LOCADORA podrá contratar tales seguros, o
sus renovaciones y/o pagar las primas insolutas.  Dichos desembolsos efectuados
por la LOCADORA, serán trasladados a la ARRENDATARIA para su reembolso conforme
a lo previsto en la Cláusula Décimo Séptima del presente Contrato.
 
In case the LESSEE does not comply with sending the insurance policy to the
LESSOR within the established term, the LESSOR shall be able to acquire such
insurances or renovate them and/or pay the unpaid premiums.  Such outlays made
by the LESSOR shall be conveyed to the LESSEE for its refund in accordance with
Seventeenth Clause hereof.
     
Si por cualquier razón la aseguradora se negara a pagar la indemnización,
incluso en el caso de ausencia de culpa, es obligación de la ARRENDATARIA
continuar cumpliendo con todas las obligaciones pendientes derivadas del
presente Contrato hasta la finalización del plazo contractual porque la
ARRENDATARIA asume el riesgo de pérdida de los Bienes, por lo que su destrucción
o pérdida no la libera del pago de las prestaciones a las que se ha obligado de
acuerdo al presente Contrato.
 
If, for any reasons, the Insurance Company refuses to pay the compensation, even
in case of fault absence, the LESSEE must continue complying with all its
outstanding obligations arising from this Agreement until the completion of the
contractual term, as the LESSEE assumes the loss risk of the Property. Therefore
their destruction or loss does not allow the LESSEE to get rid of the benefits
payment undertaken according to this Agreement.
     
En caso ocurriera algún siniestro respecto de cualquiera de los Bienes
asegurados, la ARRENDATARIA podrá efectuar la reparación o reposición de los
mismos y solicitar a la Compañía de Seguros la indemnización o pago
correspondiente. Si la Compañía de Seguros cumple con el pago de la
indemnización directamente a la LOCADORA, ésta deberá cumplir con transferir los
recursos correspondientes a la cuenta que para tal efecto le indique la
ARRENDATARIA dentro de un plazo máximo de tres (3) Días Hábiles de recibidos los
mismos siempre que: (i) No se haya configurado alguna causal de resolución de
este Contrato; y, (ii) la ARRENDATARIA haya presentado a la LOCADORA el sustento
respectivo de la reparación o reposición del Bien siniestrado, el mismo que será
validado por un informe emitido por un tercero especialista en la materia, quien
deberá ser designado por la ARRENDATARIA y aprobado la LOCADORA, dentro del
segundo DÍA HÁBIL de comunicada la designación. En caso la LOCADORA no se
pronuncie sobre la designación en el plazo señalado, se entenderá aprobado.
 
If there are any losses regarding any of the insured Property, the LESEE shall
be able to carry out their repair or replacement and request the compensation or
the corresponding payment to the Insurance Company. If the Insurance Company
does not comply with making the financial compensation directly to the
LESSOR,  it shall transfer the corresponding resources to the account indicated
by the LESSEE for that purpose, within a maximum term of three (3) Working Days
from having received them, provided that: (i) has not been set any grounds for
termination hereof; and, (ii) the LESSEE has submitted the LESSOR the respective
support of repair or replacement of the damaged Property, which will be
validated by a report issued by a third party expert on the matter, who shall be
designated by LESEE and approved by LESSOR within the second working day of
communication of such designation. In case of LESSOR does not act on the
designation in the term mentioned above, shall be deemed approved.



 

--------------------------------------------------------------------------------

 


DE LAS GARANTÍAS
 
GUARANTEES
VIGESIMO OCTAVA.- La operación de retro-arrendamiento financiero objeto del
presente Contrato cuenta con las siguientes Garantías:
 
TWENTY-EIGHT.  The leaseback operation, subject matter hereof, has the following
guarantees:
     
28.1    Fideicomiso de Administración, de conformidad con el Contrato de
Fideicomiso en Administración.
 
28.1    Trust Management, in accordance with the Trust Management Agreement.
     
28.2    Hipoteca sobre el terreno ubicado en Avenida Nestor Gambetta, S/N, Km
11.50 Lote B-2, Callao; de conformidad con el Contrato de Hipoteca.
 
28.2    Mortgage of the land located at Avenida Nestor Gambetta, S/N, Km 11.50
Lote B-2, Callao; in accordance with the Mortgage Agreement.
     
28.3    Contrato de Constitución de Derecho de Superficie sobre el terreno
referido en el numeral 28.2 anterior.
 
28.3    Surface Rights Agreement of the land specified in item 28.2.
     
28.4    Cesión de posición contractual del Contrato de Alquiler relacionado al
inmueble ubicado en Calle Juno, Lote 6-B, MzC, Urb. La Campiña, Chorrillos; de
acuerdo con el Contrato de Cesión de Posición Contractual.
 
28.4    Transfer of contractual position of the Leasing Agreement related to the
property located at Calle Juno, Lote 6-B, MzC, Urb. La Campiña, Chorrillos,
according to the Contractual Rights Assignment Agreement.
     
28.5    Cesión de los derechos procedentes de las indemnizaciones derivadas de
las pólizas de seguro relacionados a los activos y de responsabilidad civil; de
conformidad con la Cláusula Vigésimo Séptima.
 
28.5    Transfer of Rights from compensations derived from insurances policies
related to assets and civil responsibility; pursuant to Twenty-seventh Clause.



 

--------------------------------------------------------------------------------

 


DE LAS ESTIPULACIONES ADICIONALES
 
ADDITIONAL PROVISIONS
VIGÉSIMO NOVENA.-  La ARRENDATARIA ratifica expresamente que la única y
exclusiva propietaria de los Bienes materia del presente Contrato será la
LOCADORA y, por ello, la ARRENDATARIA no podrá disponer, enajenar o constituir
gravámenes de cualquier naturaleza sobre dichos Bienes. Quedan excluidos de la
obligación antes mencionada todos los actos y contratos derivados de las
actividades inherentes al curso ordinario de los negocios de la ARRENDATARIA,
tales como arriendo, subarriendo, almacenaje, guardianía, disposición de
instalaciones, operación de terminales y administración. La relación antes
mencionada es meramente enunciativa, por lo que se entenderá dentro de las
actividades de la ARRENDATARIA, todas aquellas que se encuentren vinculadas al
desarrollo de su negocio.
 
TWENTY-NINTH.  The LESSEE expressly ratifies that the only owner of the
Property, subject matter hereof, shall be the LESSOR and therefore, the LESSEE
shall not be able to dispose, sell or encumber taxes of any other nature on such
Property. It is excluded from the obligation before mentioned any acts and
agreements derived from activities inherent to the regular course of the
LESSEE’s business, such as lease, sublease, storage, surveillance, facilities
disposal, terminals operation and management. The abovementioned list is merely
an example; therefore, all those activities related to the business development
shall be understood as LESEE’S activities.
     
El incumplimiento de lo estipulado en la presente cláusula será causal de
resolución del presente Contrato bajo los términos y condiciones establecidos
en  la Cláusula Trigésimo Sexta.
 
Failure to comply with the stated in this clause shall be subject to
Thirty-sixth Clause.
     
La LOCADORA declara que no hará objeción alguna a la aplicación de las normas y
principios contables pertinentes que efectúe la ARRENDATARIA, para el
tratamiento contable del presente Contrato.  Sin perjuicio de lo expuesto, la
ARRENDATARIA se obliga a mostrar en sus estados financieros y anexos a la
LOCADORA como propietaria de los Bienes revelando las condiciones relevantes del
presente Contrato.
 
The LESSOR declares that any objection shall be made to the application of the
relating accounting regulations and principles that the LESSEE makes, by virtue
of the accounting management hereof.  Notwithstanding the foregoing, the LESSEE
agrees to show its financial statements and appendixes to the LESSOR, as the
Property owner, revealing the important conditions hereof.



 

--------------------------------------------------------------------------------

 


TRIGESIMA.- La ARRENDATARIA presta su conformidad y expresamente autoriza a la
LOCADORA para ceder o transmitir total o parcialmente todos los derechos y
obligaciones derivados de este Contrato en favor de un tercero, de acuerdo con
las reglas establecidas en el párrafo subsiguiente.
 
THIRTY. The LESSEE agrees and expressly authorizes the LESSOR to transfer or
convey all rights and obligations arising herefrom in favor of a third party,
according the rules established in subsequent section.
     
Este pacto comprende tanto la cesión de derechos como la cesión de la posición
contractual. Asimismo, la LOCADORA podrá afectar o dar en garantía, cualquiera
sea la forma que se elija, los derechos que este Contrato le confiere.
 
This agreement includes the transfer of rights as well as the transfer of
contractual position. Likewise, the LESSOR shall be able to affect or give as a
guarantee, whichever method it chooses, the rights granted hereunder.
     
A tal efecto, deberán observarse las siguientes reglas: (i) el cesionario o
cesionarios deberán ser entidades de crédito nacionales o extranjeras cuyo
domicilio fiscal no se encuentre ubicado en un paraíso fiscal calificado como
tal por las normas tributarias peruanas; (ii) la LOCADORA deberá comunicar en
forma escrita la cesión a la ARRENDATARIA con una anticipación no menor a
treinta (30) Días a la fecha en que tendrá lugar, debiendo indicar en dicha
comunicación el nombre del cesionario, si la cesión se efectúa en forma total o
parcial y en este último caso, el importe de la cesión; (iii) la cesión deberá
ser efectiva en una Fecha de Pago; (iv) la cesión deberá formalizarse mediante
escritura pública; (v) la ARRENDATARIA tendrá el derecho de pagar
anticipadamente todas las Cuotas y obligaciones dinerarias pendientes de pago,
en cuyo caso no resultará de aplicación la comisión de prepago establecida en la
Cláusula Vigésimo Primera de este Contrato; (vi) los gastos derivados de la
cesión señalada en este numeral serán asumidos íntegramente por la LOCADORA; y,
(vii) la LOCADORA no podrá ceder su posición o sus derechos derivados del
presente Contrato, cuando la referida cesión determine un perjuicio o menoscabo
en los derechos asumidos por la ARRENDATARIA en el presente Contrato.
 
For this reason, the following rules shall be seen: (i) the transferee or
transferees shall be national or foreign credit entities whose legal address is
not located in a tax haven named as such by Peruvian tax regulations; (ii) the
LESSOR shall inform in writing the transfer to the LESSEE at least thirty (30)
days in advance as of the transfer date, indicating the transferee’s name, if it
is a total or partial transfer, in this last case, the transfer amount; (iii)
the transfer shall be made in a Payment Date; (iv) the transfer shall be
formalized by public deed;(v) the LESSEE shall have the right to pay in advance
all the past due monetary Installments and obligations, in which case the
prepayment commission set forth in Twenty-first Clause hereof is not applicable,
(vi) the transfer expenses mentioned in this item shall be totally assumed by
the LESSOR; and, (vii) the LESSOR shall not be able to transfer its position or
rights arising herefrom, if such transfer may adversely affect or impair the
rights assumed by the LESSEE herein.



 

--------------------------------------------------------------------------------

 


La ARRENDATARIA no podrá ceder ni traspasar los Bienes ni los derechos u
obligaciones nacidos del presente Contrato, ni gravar en forma alguna los
Bienes, ni subarrendar o transmitir la posesión de los Bienes, sin previo
consentimiento de la LOCADORA formulado por escrito, bajo pena de resolución del
presente Contrato de conformidad con la Cláusula Trigésimo Sexta. Quedan
excluidos de la obligación antes mencionada todos los actos y contratos
derivados de las actividades inherentes al curso ordinario de los negocios de la
ARRENDATARIA, tales como arriendo, subarriendo, almacenaje, guardianía,
disposición de instalaciones, operación de terminales y administración. La
relación antes mencionada es meramente enunciativa, por lo que se entenderá
dentro de las actividades de la ARRENDATARIA, todas aquellas que se encuentren
vinculadas al desarrollo de su negocio. En cualquier caso, la vigencia de los
contratos derivados de las actividades inherentes al curso ordinario de los
negocios de la ARRENDATARIA dependerá de la vigencia del Contrato de
Retro-arrendamiento Financiero, con lo cual, a la conclusión de éste, aquellos
quedarán fenecidos automáticamente y de pleno derecho; salvo que el Contrato de
Retro-Arrendamiento Financiero concluya por el ejercicio de la Opción de Compra.
A efectos de lo antes mencionado, la ARRENDATARIA se obliga a incorporar dentro
de los referidos contratos derivados de las actividades inherentes al curso
ordinario de sus negocios –en los ya celebrados y en los que celebre en un
futuro-, una causal de resolución automática en la que se exprese que la
resolución del Contrato de Retro-arrendamiento Financiero devendrá en resolución
automática de los respectivos contratos.
 
The LESSEE shall not be able to convey or transfer the Property, rights or
obligations arising herefrom, nor tax somehow the Property, sublease or transfer
the possession of the Property without any previous written consent of the
LESSOR, under penalty of termination of this Agreement according to
Thirty-seventh Clause. All acts and agreements arising from the activities
inherent to the common course of the LESSEE’s business, such as leasing,
subleasing, warehousing, guarding, facilities disposition, terminal operation
and management, are precluded. The list above mentioned is a mere example,
therefore, all the points related to the business development shall be
understood within the LESSEE’s activities.  In any case, the validity of
contracts derived from activities associated with the ordinary course of
business of the LESSEE will depend on the validity of the Leaseback Agreement,
which, at the end of such agreement, those shall be automatically ended, unless
the Leaseback Agreement concluded by the exercise of the Purchase Option. For
the purposes of the foregoing, the LESSEE is obliged to incorporate into the
contracts arising from the activities inherent in the ordinary course of its
business -in the already concluded and those who sign in the future- an
automatic cause for resolution which expresses that the termination of the
Leaseback Agreement will be a cause of termination of the respective contracts.



 

--------------------------------------------------------------------------------

 


TRIGESIMO PRIMERA.-  La entrega de títulos valores a la LOCADORA no extinguirá
la obligación primitiva.  La acción derivada de la obligación primitiva será
exigible en todo momento y no quedará en suspenso ni se extinguirá, aún cuando
los títulos valores se hubiesen perjudicado por culpa de la LOCADORA.
 
THIRTY-FIRST.- The delivery of securities to the LESSOR shall not annul the
original obligation. The action arising from the original obligation shall be
demanding at any time and shall not be in standby or annulled, even though the
securities have been affected by the LESSOR’s fault.
     
Las obligaciones asumidas por la ARRENDATARIA no quedarán extinguidas por efecto
distinto al del pago.  La ARRENDATARIA no podrá oponer compensación  alguna a la
LOCADORA.
 
The obligations assumed by the LESSEE shall not be extinguished by effect
different from that of the payment. The LESSEE shall not be able to set up any
compensation to the LESSOR.
     
TRIGESIMO SEGUNDA.- Cualquier tributo, multa, derecho o gravamen, creado o por
crearse, que de acuerdo a la autoridad administrativa correspondiente, afecte a
este Contrato o a los Bienes por cualquier concepto, será trasladado a la
ARRENDATARIA, en las condiciones previstas en la Cláusula Décimo Séptima del
presente Contrato. A dichos importes les será adicionado cualquier tributo que
grave, o que en el futuro pudiera gravar al retro-arrendamiento financiero, el
arrendamiento financiero o a la propiedad, uso o tenencia de los Bienes objeto
del presente Contrato. Esta obligación persistirá aún después de ejercida la
Opción de Compra, cuando los Bienes o el Contrato sean sujetos del Tributo,
multa, derecho o gravamen, salvo que tales cargos, multas y demás hubiesen sido
originadas por negligencia grave, dolo o culpa inexcusable de la LOCADORA.
 
THIRTY-SECOND. Any taxes, fines, rights, encumbrances already existing or to be
created that, according to the corresponding administrative authority, affect
this Agreement or the Property in all matters, shall be transferred to the
LESSEE under conditions set forth in Seventeenth Clause hereof. Any tax,
applicable or to be applicable to the leaseback, leasing or property, use or
holding of the Property, subject matter hereof, shall be added to such amounts.
This obligation shall survive after exercising the Purchase option, when the
Property or Agreement are subject to Taxes, fines, rights or encumbrances,
unless such taxes, fines and others have been caused by gross negligence,
willful abuse or inexcusable fault of the LESSOR.



 

--------------------------------------------------------------------------------

 


Asimismo, la ARRENDATARIA se obliga en forma expresa e irrevocable a restituir a
la LOCADORA, de acuerdo con lo señalado por la Cláusula Décimo Séptima,
cualquier suma que la administración tributaria pudiera eventualmente exigir por
el Impuesto General a las Ventas y cualquier otro aplicable respecto de las
Cuotas de arrendamiento financiero, más moras y multas sin reservas ni
limitación alguna, aún cuando el presente Contrato hubiera llegado a su fin,
salvo que tales cargos, multas y demás hubiesen sido originadas por negligencia
grave, dolo o culpa inexcusable de la LOCADORA.
 
Likewise, the LESSEE expressly and irrevocably undertakes to compensate the
LESSOR, according to Seventeenth Clause, with any amount the tax administration
could eventually demand for the General Sales Tax and any other applicable tax
regarding the leasing Installments, plus defaults and fines without any
reservations or limitations, even though this Agreement has terminated, unless
such taxes, fines and others have been caused by gross negligence, willful abuse
or inexcusable fault of the LESSOR.
     
TRIGESIMA TERCERA.-  La ARRENDATARIA se obliga a poner a disposición de
LOCADORA, cuando ésta así lo requiera, el libro de actas de sesión de su junta
general de accionistas y de directorio, en cuanto resulte aplicable.
 
THIRTY-THIRD. The LESSEE undertakes to put at disposal of the LESSOR, as
requested, its shareholders’ and board of directors’ meeting minute book, when
applicable.
     
TRIGESIMO CUARTA.- Las comunicaciones relativas a la ejecución del presente
Contrato se harán a los siguientes domicilios contractuales fijados por las
partes:
 
THIRTY-FOURTH.
Notices related to the execution of this Agreement shall be sent to the
following contractual addresses agreed by the parties:
     
La LOCADORA: En el domicilio que se indica en el Anexo 1
 
The LESSOR: To the address indicated in Appendix 1
     
La ARRENDATARIA: En el domicilio que se indica en el Anexo 1
 
The LESSEE: To the address indicated in Appendix 1
     
En los indicados domicilios se cursarán todas las comunicaciones y
notificaciones a que hubiere lugar con motivo del presente Contrato. Para que
surta efectos, cualquier cambio de domicilio contractual, la parte interesada,
comunicará a la otra parte el cambio de domicilio, mediante carta notarial, con
una anticipación de treinta (30) Días a la fecha de cambio efectivo del
domicilio.
 
All notifications and notices arising herefrom shall be sent to the addresses
indicated. To give effect to any changes of contractual address, the interested
party shall inform the other party about the change of address by notary letter
and thirty (30) days in advance as of the date of effective change of address.



 

--------------------------------------------------------------------------------

 


DE LA JURISDICCION COMPETENTE
 
COMPETENT JURISDICTION
TRIGESIMO QUINTA.- Las partes se someten expresamente al fuero de los jueces y
tribunales del Distrito Judicial Lima-Cercado, renunciando a fuero distinto,
salvo al arbitral si así lo deciden y acuerdan expresamente ambas partes.  En lo
relativo a cualquier procedimiento de conciliación prejudicial que, conforme a
ley, deban iniciar las partes, éstas se someten a la competencia y conocimiento
del Centro de Conciliación y Arbitraje de la Cámara de Comercio de Lima.
 
THIRTY-FIFTH. The parties expressly submit to the jurisdiction of the judges and
courts of the Judicial District of Lima-Cercado, waiving any other jurisdiction,
except arbitral jurisdiction if both parties expressly agree and decide
thus.  Regarding any action of prejudicial conciliation that, pursuant to law,
the parties have to bring, they submit to the competence and knowledge of the
Conciliation and Arbitration Center of the Lima Chamber of Commerce.
     
DE LA RESOLUCION
 
TERMINATION
TRIGESIMO SEXTA.- Para los efectos de las causales de resolución indicadas en el
presente Contrato –salvo por aquellas indicadas en: (i) el numeral 36.1 de la
esta Cláusula; y, (ii) en literal (b) del numeral 36.12 de esta Cláusula, las
mismas que se configurarán automáticamente en los supuestos contenidos en los
referidos numerales-, se considerará configurada la Causal de Resolución a
partir de lo que ocurra primero entre: (i) que la ARRENDATARIA tome Conocimiento
de la causal de resolución; o, (ii) que la ARRENDATARIA reciba una notificación
enviada por la LOCADORA –con copia a Plainfield Special Situations Master Fund
Limited y FDS Corporation S.A. (conjuntamente “Plainfield y FDS”) a la dirección
indicada en el Anexo 1 de este Contrato, la misma que ha sido proporcionada por
la ARRENDATARIA, entendiéndose cumplida la obligación de la LOCADORA mediante la
sola remisión de la referida comunicación a dicho domicilio- dando cuenta de la
ocurrencia de la causal de resolución; salvo que la referida causal de
resolución hubiera sido subsanada por la ARRENDATARIA; o, en su defecto por
Plainfield y FDS –a través de la ARRENDATARIA-, en un plazo no mayor de quince
(15) Días Hábiles desde ocurrida el hecho descrito como causal de resolución. El
plazo establecido para Plainfield y FDS establecido en esta cláusula empezará a
computarse desde que Plainfield y FDS tomen Conocimiento de la ocurrencia del
hecho descrito como una causal de resolución. Para efectos de este párrafo, se
entenderá que Plainfield y FDS han tomado Conocimiento de dicha situación si la
ARRENDATARIA tiene Conocimiento de la misma en tanto es obligación de la
ARRENDATARIA informar a Plainfield y FDS de la ocurrencia de dicha causal.
 
THIRTY-SIXTH.  For the purpose of the Grounds for Termination mentioned herein
–unless those mentioned in numeral 36.1 of this Clause; and (ii) in item (b) of
numeral 36.12 of this Clause, same that shall be configured automatically in the
cases mentioned in the referred numerals-, it shall be consider configure the
Ground for Termination from the first (i) LESEE takes Knowledge of the ground
for termination; or (ii) LESEE receives a notification sent by LESSOR –with copy
to Plainfield Special Situations Master Fund Limited and FDS Corporation S.A.
(jointly “Plainfield and FDS”) to the direction indicated in the Annex 1 of this
Contract, the same one that has been supplied by the LESSEE, being understood
completely the obligation of the LESSOR by means of the alone remission of the
above-mentioned communication as said residence- -notifying the occurrence of
the Ground for Termination, unless such Ground has been rectified by LESEE; or,
in absence, by Plainfield and FDS –by the LESSEE- within a term no longer that
fifteen (15) Working Days since the ground described for termination has
occurred. The term established for Plainfield and FDS established in this clause
will start since Plainfield and FDS are aware of the occurrence of the
termination cause. For effects of this paragraph, it will be understood that
Plainfield and FDS have been aware of the situation and the LESSEE is aware of
the same since it is the obligation of the LESSEE to inform Plainfield and FDS
of the occurrence of such cause.



 

--------------------------------------------------------------------------------

 


Para aquellas obligaciones establecidas en los numerales 8.18, 8.20 y 8.21 de la
Cláusula Octava del Contrato, el incumplimiento del ratio u obligación
financiera, se entenderá subsanado si LA ARRENDATARIA (ya sea con fondos
provenientes de Plainfield y FDS y/o cualquier otro tercero realiza un aumento
de capital. Únicamente para determinar si el aumento de capital subsana el
incumplimiento del ratio, al EBITDA se agregará el monto de dicho aumento  de
capital efectivamente realizado (suscrito y pagado). Cualquier aumento de
capital que sea realizado para subsanar el incumplimiento de ratios, no podrá
ser revertido, bajo ninguna modalidad, sin la autorización previa y por escrito
de la LOCADORA.
 
For the obligations established on numerals 8.18, 8.20 and 8.21 of the eight
clause of the Agreement, the non-fulfillment of the ratios or financial
obligations, will be understood rectified if THE LEESSEE (from funds which come
from Plainfield and FDS and/or any other third party makes an increase of
capital stock. Only to determine if the increase of capital stock rectifies the
non-fulfillment of the ratio, it will be added to the EBITDA the amount of such
increase of capital stock effectively made (subscribed and paid in). Any
increase of capital stock made to rectify the non-fulfillment of ratios, may not
be returned, under any modality, without prior written authorization of the
LESSOR.
     
Son causales de resolución de pleno derecho, las siguientes:
 
Other Grounds for Termination pursuant to law are listed below:



 

--------------------------------------------------------------------------------

 


36.1    Si la ARRENDATARIA incumple el pago de dos (02) Cuotas de arrendamiento
financiero de forma consecutiva o alternada en el período de un año, o
incumpliera cualquier otro pago que le corresponda efectuar de acuerdo con los
Documentos del Financiamiento.
 
36.1    If the LESSEE fails to pay two (2) leasing Installments consecutively or
in alternate way for a year term, or fails to make any other corresponding
payment according to the Financing Instruments.
     
36.2    Si cualquiera de las Manifestaciones y Declaraciones de la ARRENDATARIA,
contenidas en la Cláusula Séptima, resultase falsa.
 
36.2    If any of the declarations and statements of the LESSEE content in
Seventh Clause, is false.
     
36.3    Si cualquiera de las Manifestaciones y Declaraciones de la ARRENDATARIA,
contenidas en la Cláusula Séptima, resultase inexacta; salvo lo dispuesto en el
artículo 209 del Código Civil.
 
36.3    If any of the declarations and statements of the LESSEE content in
Seventh Clause, is false or imprecise; unless as established in article 209 of
the Civil Code.
     
36.4    Si cualquiera de las Garantías otorgadas por la ARRENDATARIA a favor de
la LOCADORA resultase inválida, nula o ineficaz.
 
36.4    If any of the Guarantees granted by the LESSEE in favor of the LESSOR,
is invalid, null or ineffective.
     
36.5    Si cualquiera de los Documentos del Financiamiento resulta inexigible.
 
36.5    If any of the Financing Documents is unenforceable.
     
36.6    Si se producen actos de condena, embargo, expropiación, nacionalización
o cualquier otra acción o evento del gobierno que afecte de manera
sustancialmente adversa a la ARRENDATARIA.
 
36.6    If acts of condemnation, embargo, expropriation, nationalization or any
other action or event of the government that significantly harm the LESSEE
occur.
     
36.7    Si por cualquier causa la ARRENDATARIA cediera la posesión, el uso, o
pusiera a disposición de terceros total o parcialmente los Bienes, sin tener el
previo consentimiento por escrito de la LOCADORA salvo por aquellos supuestos
expresamente previstos en este Contrato.
 
36.7    If, for any reason, the LESSEE transfers its possession, use, or totally
or partially puts the Property at third parties’ disposal, without a previous
written consent of the LESSOR, except those specifically permitted herein.



 

--------------------------------------------------------------------------------

 
 
36.8    Si la ARRENDATARIA incumpliera cualquiera de las obligaciones que en
este Contrato se establecen respecto al uso y mantenimiento de los Bienes, o a
las obligaciones de publicidad e información a terceros.
 
36.8    If the LESSEE does not comply with any of the obligations established
herein regarding the Property use and maintenance or the publicity and
information obligations to third parties.
     
36.9    Si la ARRENDATARIA incumpliera con la contratación de los seguros y con
el   pago de las primas correspondientes o en su defecto con el pago de los
reembolsos a la LOCADORA por los pagos de las primas correspondientes o de
cualquier suma generada por el pago de los seguros efectuado por la LOCADORA, de
acuerdo a lo establecido en la Cláusula Vigésima Séptima.
 
36.9    If the LESSEE does not comply with acquiring insurances and fails to pay
the corresponding premiums or even fails to pay the refunds to the LESSOR, for
the payments of the corresponding premiums or of any amount arising from the
payment of the insurances by the LESSOR, according to Twenty-seventh Clause.
     
36.10 Si la ARRENDATARIA no facilitara la inspección de los Bienes en el término
máximo de tres (03) Días Hábiles de requerida para ello o no obtuviera o no
conservara en vigencia los permisos, licencias y registros necesarios para el
uso de los Bienes.
 
36.10 If the LESSEE does not facilitate the Property inspection in the maximum
term of three (03) Working Days as requested, or does not obtain or keep in
force the authorizations, licenses and records necessary for the Property use.
     
36.11 Si la ARRENDATARIA incumpliera con el pago de cualesquiera Tributos que
afecte este Contrato o los Bienes, o no reembolsara, de acuerdo con la Cláusula
Décimo Séptima, el importe de los Tributos que hubieran sido sufragados por la
LOCADORA  con arreglo al presente Contrato.
 
36.11 If the LESSEE fails to pay any Taxes that affect adversely this Agreement
or the Property, or does not refund, according to Seventeenth Clause, the amount
of the Taxes that would have been paid in accordance with this Agreement.



 

--------------------------------------------------------------------------------

 
 
36.12 Si la ARRENDATARIA (a) iniciara un proceso concursal; o (b) resultara
comprendida en un procedimiento concursal iniciado por terceros, bajo cualquiera
de sus modalidades previstas en la Ley General del Sistema Concursal o sus
normas reglamentarias, complementarias o sustitutorias.
 
36.12  If the LESSEE (a) starts a bankruptcy proceeding or (b) falls into a
insolvency proceeding starting by third parties, under any of its modes set
forth in the General Insolvency System Law as its amendments.
     
36.13 Si la ARRENDATARIA incumpliera cualquiera de las obligaciones que asume en
virtud del presente Contrato, en especial las establecidas en la Cláusula Octava
que genere o, que en opinión razonable de la LOCADORA pudiere generar un Cambio
Material Adverso.
 
36.13  If the LESSEE does not comply with any of the obligations assumed by
virtue hereof, especially the obligations set forth in Eight Clause that
generates or, in reasonable opinion of the LESSOR, may generate a material
adverse change.
     
36.14 Si la ARRENDATARIA incumpliera cualesquiera de las obligaciones que asume
en virtud de los Documentos del Financiamiento que genere o, que en opinión
razonable de la LOCADORA pudiere generar un Cambio Material Adverso.
 
36.14  If the LESSEE does not comply with any of the obligations assumed by
virtue of the Financing Instruments that generates or, in reasonable opinion of
the LESSOR, may generate a material adverse change.
     
36.15  Si la ARRENDATARIA incumple cualquiera de las obligaciones provenientes
de cualquier contrato, ya sea celebrado con la LOCADORA o con terceros, que sean
distintas a las derivadas del presente Contrato, que determinen la existencia de
montos impagos o contingencias que asciendan o superen los US$
500,000.00  (Quinientos mil y 00/100 Dólares de los Estados Unidos de América) o
su equivalente en Nuevos Soles, ya sea derivados de un incumplimiento único o
incumplimientos que conjuntamente, en el lapso de doce (12) meses, asciendan a
dicha suma. Para estos efectos, la declaración de incumplimiento y pago al
acreedor perjudicado deberá ser declarada por autoridad competente en última
instancia, salvo que la ARRENDATARIA no hubiera cuestionado, dentro de los
plazos legales o convencionales, el incumplimiento de la obligación.
 
36.15  If the LESSEE does not comply with any of the obligations arising from
any agreement, whether it is entered into by the LESSOR or by third
parties, which are different from those derived from this Agreement and
determine if there are unpaid amounts or contingencies up to or more than US$
500,000.00 (Five Hundred Thousand and 00/100 US Dollars) or its equivalent in
Nuevos Soles, arising from a single or many  payments not made that, in a period
of twelve (12) months, jointly amounts to such sum. For these purposes, the
noncompliance with payment and the payment to the injured creditor shall be
declared by the competent authority in last resort, unless the LESSEE does not
question the noncompliance of the obligation within legal or conventional terms.



 

--------------------------------------------------------------------------------

 
 
36.16   Si la ARRENDATARIA se retrasara o incumpliera con el pago de cualesquier
reembolso adeudado a la LOCADORA, requerido por ésta conforme a lo estipulado en
la Cláusula Décimo Séptima del presente Contrato.
 
36.16   If the LESSEE makes a late payment or fails to pay any unpaid refund to
the LESSOR, as requested, according to Seventeenth Clause hereof.
     
Vencido el plazo de 15 días hábiles  señalados en el primer párrafo de la
presente cláusula, sin que la causal de resolución hubiese sido subsanada
conforme a lo establecido en el presente Contrato, la LOCADORA otorga un plazo
adicional a la ARRENDATARIA de cinco (5) Días útiles  para que la ARRENDATARIA
–o Plainfield y FDS a través de la ARRENDATARIA- pueda ejercer la Opción de
Compra adelantada de los Bienes en los términos y condiciones establecidos en el
acápite  (ii) del numeral 26.2 de la cláusula vigésimo sexta. El ejercicio de la
Opción de Compra adelantada deberá ser manifestado por escrito dentro del plazo
establecido para ello en este párrafo. Para tales efectos, LA LOCADORA  deberá
comunicar por escrito a LA ARRENDATARIA, con copia a Plainfield y FDS, el inicio
del término para que LA ARRENDATARIA, dentro del plazo indicado en este párrafo
ejerza la Opción de Compra y cumpla con  el pago en la forma establecida en este
contrato.
 
Once the term of fifteen working days specified in the first paragraph of this
clause has expired, without having been rectified the Ground for Termination
pursuant to provisions set forth herein, the LESSOR grants an additional term of
five (5) working days to the LESSEE –or Plainfield and FDS through the LEESSEE-
in order to exercise the Purchase Option in advance of the Goods under the terms
and conditions established on 26.2 (ii) of the twentieth sixth clause. The
exercise in advance of the Purchase Option shall be expressed in writing during
the term established for that in this paragraph. For such effects, the LESSOR
shall communicate in writing to the LESSEE, with a copy to Plainfield and FDS,
the beginning of option period for the LESSEE, under the term indicated in this
paragraph, exercises the Purchase option and fulfills with the payment on the
way established in this agreement.



 

--------------------------------------------------------------------------------

 
 
Vencido el plazo establecido en el párrafo precedente sin que la ARRENDATARIA
haya ejercido la Opción de Compra; o, habiéndola ejercido no cumpliese con el
pago de todas y cada uno de los conceptos establecidos en el literal (ii) del
numeral 26.2 de la cláusula vigésimo sexta dentro del plazo establecido en el
párrafo precedente, la LOCADORA podrá proceder a la resolución contractual
comunicando tal supuesto a la ARRENDATARIA, en cuyo caso la ARRENDATARIA deberá
poner a disposición de la LOCADORA, los Bienes dentro de los quince (15) Días
Hábiles siguientes y en las mismas condiciones de conservación en que les fueron
puestos a disposición salvo el desgaste natural por el uso diligente de los
Bienes; transcurrido dicho plazo y siempre que efectivamente se hubiera puesto a
disposición de la LOCADORA los Bienes, la ARRENDATARIA quedará libre de
cualquier responsabilidad vinculada a la entrega de los mismos. Las partes dejan
expresa constancia que la resolución contractual comunicada por la LOCADORA no
requiere confirmación ni conformidad previa o posterior de persona alguna y será
efectiva desde el Día siguiente de recibida por la ARRENDATARIA, siempre que se
hayan cumplido con todos los presupuestos establecidos en cada uno  de los
instrumentos que integran los Documentos del Financiamiento.
 
Once the term specified in the prior paragraph has expired and the LESSEE has
not exercised the Purchase Option; or, having exercised does not comply with the
payment of all and each of the concepts set out in subparagraph (ii) of section
26.2 of twenty sixth clause within the term established in the preceding
paragraph, LESSOR shall proceed to the contract termination communicating such
case to the LESSEE, in which case the LESSEE shall put the Property at the
LESSOR’s disposal within the following fifteen (15) Working Days and in the same
condition as received, unless  for fair wear and tear, once the period elapses,
and provided that the Property has been put at disposal of the LESSOR, the
LESSEE shall be free from any responsibility related to the delivery of the
same.  The parties expressly record that the decision communicated by LESSOR
does not require confirmation or conformity prior or subsequent by any person
and will be effective since the Day following of the receipt by LESEE, provided
all the budgets established in each of the Financing Instruments have been
fulfilled.
     
Sin perjuicio de la obligación de la ARRENDATARIA señalada en el párrafo
anterior, la LOCADORA podrá, si así lo decidiera, una vez declarada por ésta la
resolución del presente Contrato, tomar posesión de los Bienes en la fecha que
ella estime conveniente.
 
Notwithstanding the LESSEE’s obligation set forth in the previous paragraph, the
LESSOR shall be able, as decided, to take possession of the Property in the date
it deems appropriate, once the resolution hereof is declared.



 

--------------------------------------------------------------------------------

 
 
Asimismo, en caso de incumplimiento en la restitución de los Bienes, la LOCADORA
podrá iniciar las acciones de devolución necesarias.
 
Likewise, in case of non-fulfillment of the property restitution, the LESSOR
shall be able to take necessary return actions.
     
A menos que la resolución del Contrato se produzca por causa imputable a la
LOCADORA, la ARRENDATARIA, asumirá todos los gastos que generen la puesta a
disposición de los Bienes a la LOCADORA, los cuales serán pagados directamente
por la ARRENDATARIA. En caso de no hacerlo, la LOCADORA los asumirá y luego los
trasladará a la ARRENDATARIA, quien deberá reembolsarlos, en el término de tres
(03) Días Hábiles, contados a partir del requerimiento que formule la LOCADORA a
la ARRENDATARIA.
 
Unless the Agreement has been terminated by reasons beyond the LESSOR’s control,
the LESSEE shall assume all expenses of the Property delivery, which shall be
paid directly to the LESSEE. If this not occurs, the LESSOR shall assume them
and then assign them to the LESSEE, who shall refund them in three (03) Working
Days from the request made by the LESSOR to the LESSEE.
     
A partir de la fecha de resolución del presente Contrato y sin perjuicio de la
recuperación inmediata de los Bienes, conforme a lo dispuesto en la presente
cláusula, la LOCADORA podrá exigir, acumulativamente, el pago total de: (i) las
Cuotas de arrendamiento financiero vencidas e impagas, (ii) los Intereses, (iii)
los gastos en que haya incurrido la LOCADORA, incluyendo honorarios de abogados,
(iv) los Tributos devengados y/o por devengarse, (v) demás obligaciones
pecuniarias que se encuentren pendientes de pago; y, (vi) las Cuotas por
devengarse. Todo esto, sin perjuicio del derecho de la LOCADORA a exigir el
resarcimiento del daño ulterior derivado de la resolución del Contrato que
pudiera surgir hasta un año (1) después de la referida resolución.
 
From the date of the effective termination of this Agreement and notwithstanding
the immediate recovery of the Property, pursuant to this Clause, the LESSOR
shall be able to demand, in cumulative way, the total payment of: (i) the
overdue and unpaid leasing Installments, (ii) Interests, (iii) the expenses
incurred by the LESSOR, including attorneys fees, (iv) Taxes accrued and/or to
be accrued; (v) all other monetary outstanding obligations;  and, (vi)
Installments to be accrued. Notwithstanding the right of the LESSOR to demand
the compensation of the further damage arising from the Agreement Termination
that may occur even after a year from the mentioned termination.
     
En cualquier caso de ejercicio anticipado de la Opción de Compra, la
ARRENDATARIA reembolsará a la LOCADORA por cualquier contingencia o impacto
tributario negativo que dicho hecho genere a éste.
 
In any case of exercise in advance of the Purchase Option, LESSEE shall
reimburse the LESSOR for any contingency or negative tax impact that this act
generates to LESSOR.



 

--------------------------------------------------------------------------------

 
 
TRIGESIMO SEPTIMA.- La LOCADORA declara que la comisión por estructuración del
contrato es aquella señalada en el Anexo 1 del Contrato, importe que es
cancelado por la ARRENDATARIA a la LOCADORA a la firma del presente documento.
 
THIRTY-SEVENTH.  The LESSOR declares that the commission for the agreement
structuring is indicated in Appendix 1 hereof; amount which is paid by the
LESSEE to the LESSOR upon signing hereof.
     
TRIGESIMO OCTAVA.- La LOCADORA declara que la comisión por desembolso es aquella
señalada en el Anexo 1 del Contrato, importe que será cancelado por la
ARRENDATARIA a la LOCADORA en la fecha del desembolso.
 
THIRTY-EIGHTH. The LESSOR declares that the commission for outlay is indicated
in Appendix 1 hereof; amount which is paid by the LESSEE to the LESSOR in the
outlay date.
     
TRIGESIMO NOVENA.- Las partes reconocen expresamente que en el supuesto que
cualquiera de las cláusulas del presente Contrato adoleciera de vicio de nulidad
dicha situación no determinará la nulidad del presente Contrato sino únicamente
de la cláusula que se considere nula, razón por la cual el Contrato mantendrá su
plena vigencia y exigibilidad. Sin perjuicio de lo antes señalado, en el
supuesto que, dentro de una cláusula del Contrato, alguno de los numerales de
dicha cláusula adoleciera del vicio de nulidad, dicha situación no determinará
la nulidad de toda la cláusula si es que dicho numeral puede ser suprimido sin
afectar la validez de la cláusula correspondiente.
 
THIRTY-NINETH.- The parties expressly acknowledge that if any of the clauses is
in a process of annulment, such situation shall not determine the nullity
hereof, but the clause that is considered null only, wherefore the Agreement
shall keep in force and demanding. Notwithstanding the above mentioned, if, in a
clause of the Agreement, some items of such clause are in a process of
annulment, such situation shall not determine the nullity of the whole clause,
only if such item may be eliminated without affecting the validity of the
corresponding clause.



 

--------------------------------------------------------------------------------

 
 
CUADRAGESIMA.- La ARRENDATARIA exonera a la LOCADORA y/o cualquiera de sus
empresas afiliadas y/o vinculadas directa o indirectamente, así como a los
accionistas, directores, gerentes, representantes, ejecutivos, funcionarios,
empleados, agentes en general y asesores de aquella (en adelante “Personas con
Derecho a Indemnización”), de cualquier responsabilidad que pudiera derivarse de
la ejecución del presente Contrato, salvo la producida por dolo o negligencia
grave de las Personas con Derecho a Indemnización.  En tal sentido, la
ARRENDATARIA indemnizará y defenderá a las Personas con Derecho a Indemnización,
sin reserva ni limitación alguna, frente a cualquier demanda, acción, litigio,
responsabilidad contractual o extracontractual, multa, sanción, daños y
perjuicios (incluyendo daño emergente, lucro cesante y daños indirectos),
contingencia, costo y/o gasto, o el riesgo de los mismos, que se derive de la
ejecución de este Contrato o de cualquiera de las actividades que realice la
ARRENDATARIA, particularmente aquellas para las cuales utilice los Bienes. La
indemnización antes mencionada se pagará siempre que tales demandas hubiesen
sido debidamente declaradas por autoridad competente en última instancia.
 
FORTY. - The LESSEE exonerates the LESSOR and/or any of its companies direct or
indirectly affiliated, as well as the shareholders, directors, managers,
representatives, executives, officers, employees, agents at large and its
advisers (hereinafter “Individuals with Right to Compensation”), of any
responsibility that may arise from the execution hereof, except those caused by
willful abuse or gross negligence by the Individuals with Right to Compensation.
In such sense, the LESSEE shall compensate and defend the Individuals with Right
to Compensation, without reservation or limitation, against any demand, action,
lawsuit, contractual or extracontractual responsibility, fine, penalty, damages
and harms (including general damage, financial loss and indirect damages),
contingency, cost and/or expense, or the risks of them as a result from the
execution hereof or of any other activity carried out by the LESSEE, especially
those that require the use of the Property. The compensation above mentioned
shall be paid provided that such demands have been duly declared by the
competent authority in last resort.
     
40.1    En el caso que cualquiera de las Personas con Derecho a Indemnización se
vea involucradas en cualquier acción, procedimiento o investigación judicial o
administrativa que resulte de la ejecución de este Contrato, la ARRENDATARIA les
reembolsará las costas, costos y honorarios legales y/o de otro tipo que
razonablemente hayan sido incurridos para la defensa contra tales acciones,
procedimientos o investigaciones. La ARRENDATARIA también indemnizará a las
Personas con Derecho a Indemnización por cualquier pérdida, daño o perjuicio que
sea resultado directa o indirectamente de la ejecución de este Contrato, excepto
que provengan, exclusivamente, del dolo o negligencia grave de las Personas con
Derecho a Indemnización, en la ejecución de este Contrato.
 
40.1    If any of the Individuals with Right to Compensation is involved in any
legal or administrative action, proceeding or investigation that result from the
execution hereof, the LESSEE shall refund them the costs and legal fees and/or
other types that have been incurred for the defense against such actions,
proceedings or investigations. The LESSEE shall also compensate reasonably the
Individuals with Right to Compensation for any loss, damage or harm that
resulted direct or indirectly from the execution hereof, unless these damages
are exclusively due to willful abuse or gross negligence from the Individuals
with Right to Compensation in the execution hereof.

 
 

--------------------------------------------------------------------------------

 
 
40.2    La ARRENDATARIA acepta que, sin el consentimiento previo y por escrito
de las Personas con Derecho a Indemnización, no llegará a ningún tipo de
transacción, acuerdo o compromiso respecto de cualquier acción, reclamación o
procedimiento, sea ésta presente o futura, que comprenda o pudiera comprender a
cualquiera de las Personas con Derecho a Indemnización, según los términos de la
presente cláusula, a menos que tal transacción, acuerdo o compromiso incluya una
exoneración expresa, incondicional, válida y exigible de cualquier
responsabilidad a dichas Personas con Derecho a Indemnización respecto de
cualquier acción, reclamación o procedimiento que se derive directa o
indirectamente de la ejecución de este Contrato.
 
40.2    The LESSEE agrees that without previous written consent of the
Individuals with Right to Compensation, it shall not make any type of
transaction, agreement or commitment regarding any action, claim or proceeding,
whether it is present or future, that involve or could involve any of the
Individuals with Right to Compensation, according to the conditions of this
clause, unless such transaction, agreement or commitment includes an
unconditional written exoneration, valid and unenforceable of any obligation to
such Individuals with Right to Compensation regarding any action, claim or
proceeding arising direct or indirectly from the execution hereof.
     
CUADRAGESIMO PRIMERA.- Se deja expresa constancia que el presente instrumento no
está afecto a Tributos, y que los gastos notariales, los gastos registrales y
demás que irroguen el presente Contrato serán cancelados directamente por
ARRENDATARIA.
 
FORTY-FIRST. It is expressly recorded that this instrument is not subject to
Taxes, and notary and registration expenses and others arisen from this
Agreement, shall be directly paid by the LESSEE.
     
CUADRAGESIMO SEGUNDA.- Se deja expresa constancia que la ARRENDATARIA obtendrá,
por su cuenta y costo, la inscripción del Contrato en el Registro Mobiliario de
Contratos y demás registros públicos correspondiente a la naturaleza de los
Bienes dentro de los sesenta (60) Días de suscrita la Escritura Pública a la que
este Contrato de origen.
 
FORTY-SECOND.- It is expressly stated that the LESSEE will obtain, at its sole
cost and expense, the inscription of the Contract in the Public Registry for
Real Estate and other public registrations pertaining to the nature of the Goods
within the sixty (60) Days subscribed the Public Registry to which this Contract
of origin.

 
 

--------------------------------------------------------------------------------

 


Agregue usted, señor Notario, las demás cláusulas de Ley, practique los insertos
correspondientes y cuide de pasar los partes de la Escritura Pública que esta
minuta origine, para su inscripción en el Registro de la Propiedad Inmueble de
Lima.
 
Mr. Notary, please insert any other clauses of law and corresponding inserts and
send the Public Deed reports arising from this minute for its registration in
the Real Estate Registry of Lima.
     
Lima, [•] de [•]del 2009
 
Lima, [•],[•], 2009



 

--------------------------------------------------------------------------------

 